Exhibit 10.4

 

Execution Version

 

 

 

 

 

THIRD AMENDED AND RESTATED

CANADIAN SECURITY AGREEMENT

 

 

dated as of February 15, 2019

 

 

among

 

 

UNITED RENTALS OF CANADA, INC.,

as a Grantor,

 

and

 

BANK OF AMERICA, N.A.,
as Agent

 

 

 

 

 

--------------------------------------------------------------------------------



 

Table of Contents

 

 

 

Page

 

 

 

SECTION 1.

 

Defined Terms

2

 

 

 

 

SECTION 2.

 

Grant of Lien

3

 

 

 

 

SECTION 3.

 

Perfection and Protection of Security Interest

6

 

 

 

 

SECTION 4.

 

[Reserved]

9

 

 

 

 

SECTION 5.

 

Jurisdiction of Organization

9

 

 

 

 

SECTION 6.

 

Title to, Liens on, and Sale and Use of Collateral

10

 

 

 

 

SECTION 7.

 

Access and Examination

10

 

 

 

 

SECTION 8.

 

[Reserved]

10

 

 

 

 

SECTION 9.

 

[Reserved]

10

 

 

 

 

SECTION 10.

 

Inventory; Perpetual Inventory

10

 

 

 

 

SECTION 11.

 

Leases and Other Chattel Paper

10

 

 

 

 

SECTION 12.

 

Right to Cure

10

 

 

 

 

SECTION 13.

 

Power of Attorney

11

 

 

 

 

SECTION 14.

 

The Agent’s and the Other Secured Parties’ Rights, Duties and Liabilities

12

 

 

 

 

SECTION 15.

 

Patent, Industrial Designs, Trademark and Copyright Collateral

13

 

 

 

 

SECTION 16.

 

Voting Rights; Dividends; Etc.

14

 

 

 

 

SECTION 17.

 

Indemnification

14

 

 

 

 

SECTION 18.

 

Limitation on Liens on Collateral

15

 

 

 

 

SECTION 19.

 

Extensions

15

 

 

 

 

SECTION 20.

 

Remedies; Rights Upon Default

15

 

 

 

 

SECTION 21.

 

Grant of License to Use Proprietary Rights

18

 

--------------------------------------------------------------------------------



 

SECTION 22.

 

Limitation on the Agent’s and the Other Secured Parties’ Duty in Respect of
Collateral

18

 

 

 

 

SECTION 23.

 

Miscellaneous

18

 

 

 

 

SECTION 24.

 

Amendment and Restatement

23

 

Schedules

 

 

 

 

 

Schedule I

 

Pledged Equity and Pledged Debt

 

 

 

Schedule II

-

Jurisdictions of Organization

 

 

 

Schedule III

-

Patents, Industrial Designs, Trademarks and Copyrights

 

Exhibits

 

 

 

 

 

Exhibit A

-

Security Agreement Supplement

 

 

--------------------------------------------------------------------------------



 

THIRD AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

This Third Amended and Restated Canadian Security Agreement (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), is dated as of February 15, 2019, among UNITED RENTALS
OF CANADA, INC., a company amalgamated under the laws of the Province of Ontario
(the “Company”), and each Additional Grantor (as defined in
Section 23(d)(ii) below) (each such Additional Grantor, together with the
Company, the “Grantors”), and BANK OF AMERICA, N.A., as Agent (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, United Rentals, Inc., United Rentals (North America), Inc., certain of
their Subsidiaries, the Company, the Agent and the lenders party thereto are
party to a credit agreement dated as of June 9, 2008, as amended and restated as
of October 14, 2011 and as further amended and restated as of March 31, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, as of the date hereof, the Existing Credit Agreement is being amended
and restated, without constituting a novation, pursuant to the Third Amended and
Restated Credit Agreement, dated as of even date herewith (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time,
including any such amendment, restatement, amendment and restatement, supplement
or other modification that extends the maturity of, restructures, refunds,
refinances or increases any Indebtedness under such agreement (in whole or in
part), the “Credit Agreement”), among, United Rentals, Inc., United Rentals
(North America), Inc., the Company, the other Borrowers party thereto, the
Guarantors, Bank of America, N.A., as Agent, and the lenders party thereto;

 

WHEREAS, in connection with the Existing Credit Agreement, the Company (and
certain other grantors party thereto) entered into a Canadian Security
Agreement, dated as of June 9, 2008, as amended and restated as of October 14,
2011 and as further amended and restated as of March 31, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified in writing
prior to the date hereof, the “Existing Security Agreement”);

 

WHEREAS, in order to induce the Agent and the Lenders to amend and restate the
Existing Credit Agreement by the entering into of the Credit Agreement, to
induce the Lenders to maintain and make loans and issue letters of credit as
provided for in the Credit Agreement, and to induce the Lenders and their
Affiliates to provide certain Bank Products, each Grantor is entering into this
Agreement in favour of the Agent, and pursuant hereto is granting to the Agent,
for the benefit of the Secured Parties, a security interest in and lien upon
such Grantor’s Collateral (as defined below) to secure such Grantor’s Secured
Obligations (as defined below);

 

WHEREAS, each Grantor is the owner of the shares of stock or other equity
interests (the “Initial Pledged Equity”) set forth opposite such Grantor’s name
on and as otherwise described in Schedule I hereto and issued by the Persons
named therein and of the

 

--------------------------------------------------------------------------------



 

indebtedness (the “Initial Pledged Debt”) set forth opposite such Grantor’s name
on and as otherwise described in Part II of Schedule I hereto and issued by the
obligors named therein;

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement by the entering into of the Credit Agreement, the
Agent and Lenders’ willingness to maintain and make loans and extend other
financial accommodations under the Credit Agreement and the provision of certain
Bank Products by the Lenders or their Affiliates that each Grantor grant to the
Agent, for the benefit of the Secured Parties, a security interest in and lien
upon all of the Collateral of such Grantor to secure such Grantor’s Secured
Obligations; and

 

WHEREAS, in consideration for, among other things, the amendment and restatement
of the Existing Credit Agreement by the execution and delivery of the Credit
Agreement by the Agent and the Lenders, and to secure the full and prompt
payment and performance of all of the Secured Obligations, each Grantor agrees
to grant to the Agent, for the benefit of the Secured Parties, a security
interest in the Collateral, in order to ensure and secure the prompt payment and
performance of the Secured Obligations.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Existing Security Agreement shall be amended and restated  as follows:

 

SECTION 1.                            Defined Terms.  (a) Except as set out in
Section 1(b), all capitalized terms used but not otherwise defined herein have
the meanings given to them in the Credit Agreement.  All other undefined terms
contained in this Agreement, unless the context indicates otherwise, have the
meanings provided for by the PPSA or the Securities Transfer Act, 2006 (Ontario)
(or, to the extent applicable, similar legislation of any other jurisdiction, as
amended from time to time, collectively, the “STA”), as applicable, to the
extent the same are used or defined therein.  All references to any asset
described in the definition of the term “Collateral”, or to any proceeds
thereof, shall be deemed to be references thereto except to the extent such
asset is an Excluded Asset.

 

(b)                                 As used herein, the following terms have the
following meanings:

 

“Letter of Credit Rights” shall mean all rights to payment or performance under
a letter of credit, whether or not the beneficiary has demanded or is at the
relevant time entitled to demand payment or performance.

 

“Payment Intangible” shall mean a General Intangible under which the Account
Debtor’s principal obligation is a monetary obligation.

 

“Software” shall mean a computer program and any supporting information provided
in connection with a transaction relating to the program.

 

--------------------------------------------------------------------------------



 

“Supporting Obligations” shall mean all Letter-of-Credit-Rights or secondary
obligations that support the payment or performance of an Account, Chattel
Paper, Document, General Intangible, Instrument, or Investment Property.

 

SECTION 2.                            Grant of Lien.  (a)  As security for the
due and prompt payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) by each Grantor of all of its present and future
Canadian Obligations (such Obligations, as to any Grantor, being the “Secured
Obligations” of such Grantor), each Grantor hereby grants to the Agent, its
successors and assigns, for the ratable benefit of the applicable Secured
Parties, a security interest (the “Security Interest”) in and continuing lien on
all of such Grantor’s right, title and interest in or to any and all of the
personal property, assets and undertakings of such Grantor and all powers and
rights of such Grantor in all of the following (including the power to transfer
rights in the following), whether now owned or existing or at any time hereafter
acquired or arising, regardless of where located (collectively, the
“Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Inventory, including all Rental
Equipment;

 

(iii)                               all leases of Inventory, Equipment and other
Goods (whether or not in the form of a lease agreement), including all Leases;

 

(iv)                              all documentation evidencing rights in any
Inventory or Equipment, including all certificates and other collateral
instruments;

 

(v)                                 all contract rights, including contract
rights in respect of any Like-Kind Exchange;

 

(vi)                              all Chattel Paper;

 

(vii)                           all Documents;

 

(viii)                        all Instruments;

 

(ix)                              all Supporting Obligations and
Letter-of-Credit Rights;

 

(x)                                 all General Intangibles (including Payment
Intangibles and Software);

 

(xi)                              all Goods (excluding “Consumer Goods” as such
term is defined in the      PPSA);

 

(xii)                           all Equipment;

 

(xiii)                        all Investment Property, including the following
(the “Security Collateral”):

 

(A)                               the Initial Pledged Equity and the
certificates, if any, representing the Initial Pledged Equity, and all
dividends, distributions, return of capital, cash,

 

--------------------------------------------------------------------------------



 

instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the Initial
Pledged Equity and all subscription warrants, rights or options issued thereon
or with respect thereto;

 

(B)                               all additional shares of stock and other
equity interests of or in any issuer of the Initial Pledged Equity, any
successor entity or any other entity from time to time organized, created or
acquired by such Grantor in any manner (such equity interests, together with the
Initial Pledged Equity, being the “Pledged Equity”), and the certificates, if
any, representing such additional shares or other equity interests, and all
dividends, distributions, return of capital, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares or other equity
interests and all subscription warrants, rights or options issued thereon or
with respect thereto;

 

(C)                               the Initial Pledged Debt and the instruments,
if any, evidencing the Initial Pledged Debt, and all interest, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Initial Pledged
Debt; and

 

(D)                               all additional indebtedness from time to time
owed to such Grantor (such indebtedness, together with the Initial Pledged Debt,
being the “Pledged Debt”) and the instruments, if any, evidencing such
indebtedness, and all interest, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness;

 

(xiv)                       all money, cash, cash equivalents, securities and
other property of any kind of such Grantor held directly or indirectly by the
Agent or any Lender or any of their Affiliates;

 

(xv)                          all of such Grantor’s Material Accounts, credits
and balances with and other claims against the Agent or any Lender or any of
their Affiliates or any other financial institution with which such Grantor
maintains deposits, including all Payment Accounts;

 

(xvi)                       all books, records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property; and

 

(xvii)                    all accessions to, substitutions for and replacements,
products and proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies, claims against third parties and
condemnation or requisition payments with respect to all or any of the
foregoing;

 

--------------------------------------------------------------------------------



 

provided, however, the “Collateral” shall not include the following
(collectively, the “Excluded Assets”):

 

(b)                                 any rights, titles or interests of a Grantor
in any instrument, permit, General Intangible, Lease, license or agreement to
which such Grantor is a party (other than any of the foregoing with or by any
other Grantor or any Subsidiary or other controlled Affiliate of a Grantor) or
any of its right, title or interest thereunder to the extent, but only to the
extent, that a grant of a security interest therein to the Agent would, under
the terms of such instrument, permit, General Intangible, Lease, license or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, invalidation or unenforceability of or create a right
of termination in favour of or require the consent (which has not been obtained
or waived) of any other party under, such instrument, permit, General
Intangible, Lease, license or agreement; provided that the foregoing exclusion
shall not be construed to apply to the extent any such term is ineffective or
unenforceable under the Uniform Commercial Code (as in effect from time to time
in the applicable jurisdiction, the “UCC”) (including Sections 9-406, 9-407,
9-408 or 9-409), the comparable provisions of the PPSA, or any other applicable
law so that no breach, default, abandonment, invalidity or unenforceability
would occur;

 

(c)                                  any asset to the extent the granting of a
security interest therein to the Agent is prohibited by applicable law or would
require the consent, approval, license or authorization of any Governmental
Authority or, except with respect to any Rental Equipment, Merchandise and
Consumables Inventory, any proceeds of any of the foregoing, any Material
Accounts into which any such proceeds are deposited, or any books or records
related to any of the foregoing, other third party (except a Grantor or any
Subsidiary or other controlled Affiliate of a Grantor) that has not been
obtained or waived; provided that the foregoing exclusion shall not be construed
to apply to the extent any such prohibition or requirement for consent,
approval, license or authorization is ineffective or unenforceable under the UCC
(including Sections 9-406, 9-407, 9-408 or 9-409), the comparable provisions of
the PPSA, or any other applicable law;

 

(d)                                 [Reserved.]

 

(e)                                  [Reserved.]

 

(f)                                   any property that is subject to a Lien
securing purchase money obligations, Capital Lease Obligations or sale/leaseback
Indebtedness permitted under the Credit Agreement pursuant to documents that
prohibit such Grantor from granting any other Liens in such property, and such
prohibition has not been or is not waived or the consent of the other party to
such contract has not been or is not otherwise obtained or under Requirements of
Law such prohibition cannot be waived, and only for so long as such Indebtedness
remains outstanding;

 

(g)                                  (i) any assets subject to a Securitization
Transaction or (ii) Accounts, Leases, contractual rights or any other assets
subject to any Like-Kind Exchange;

 

--------------------------------------------------------------------------------



 

(h)                                 the equity interests, and any certificates
or instruments in respect thereof, in any unlimited liability company organized
under the laws of Nova Scotia;

 

(i)                                     the equity interests, and any
certificates or instruments in respect thereof, in any joint venture or
non-wholly owned Subsidiary, the governing agreements of which prohibit the
pledge or other granting of security over equity interests in such Subsidiary
and such prohibition has not been or is not waived or the consent of the other
party to such contract has not been or is not otherwise obtained or under
Requirements of Law such prohibition cannot be waived;

 

(j)                                    any real property or any fee interest or
leasehold interest in real property, including fixtures affixed or attached
thereto;

 

(k)                                 any Titled Goods (other than Merchandise and
Consumables Inventory and Rental Equipment);

 

(l)                                     any Letter-of-Credit Rights not
constituting Supporting Obligations in respect of any Collateral, to the extent
any of the Grantors is required by applicable law or contract to apply the
proceeds of a drawing of such letter of credit for a specified purpose (other
than a payment to a Grantor);

 

(m)                             any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property, in each
case, governed by or arising or existing under, pursuant to or by virtue of the
laws of any jurisdiction other than the United States of America or any state
thereof or Canada; and

 

(n)                                 any asset with respect to which the Agent
and the Company have reasonably agreed that the cost, tax consequences or any
legal or regulatory consequences of creating and/or perfecting a security
interest therein is excessive in relation to the benefit to the Secured Parties
of the security to be afforded thereby, or where the Agent and the Company have
otherwise agreed that such assets need not be included as Collateral.

 

Subject to any limitations set forth herein, all of the Secured Obligations of
any Grantor shall be secured by all of the Collateral of such Grantor and any
other property of such Grantor that secures any such Secured Obligations.

 

Each Grantor acknowledges that (i) value has been given, (ii) it has rights in
the Collateral (other than after-acquired Collateral), and (iii) it has not
agreed to postpone the time for attachment of the security interest granted
hereunder.

 

SECTION 3.                            Perfection and Protection of Security
Interest.

 

(a) Except as explicitly set forth herein or in the Credit Agreement, each
Grantor shall, at its expense, perform all steps reasonably requested in writing
by the Agent to perfect,

 

--------------------------------------------------------------------------------



 

maintain or protect the Agent’s Liens, including:  (i) executing and filing
financing or continuation statements, and amendments thereof; (ii) executing,
delivering and/or filing and recording in all appropriate offices any
intellectual property security agreements (to the extent required under the
Credit Agreement or any other Loan Documents to which such Grantor is a party);
(iii) [reserved]; (iv) when an Event of Default pursuant to Section 10.1(a),
(e), (f), (g), (h), (i) or (n) of the Credit Agreement has occurred and is
continuing, at the reasonable request of the Agent, transferring Inventory to
warehouses or other locations designated by the Agent; (v) when an Event of
Default has occurred and is continuing, placing notations on such Grantor’s
books of account to disclose the Agent’s Liens; (vi) taking such other steps
reasonably requested by the Agent to maintain and protect the Agent’s Liens in
the Collateral; and (vii) in the case of the Security Collateral, (A) if any
Pledged Debt shall be evidenced by a promissory note or other instrument with an
individual amount in excess of $50,000,000, deliver and pledge to the Agent such
note or instrument duly indorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance reasonably satisfactory to the
Agent and (B) deliver and pledge to the Agent, for the benefit of the Secured
Parties, certificates representing Pledged Equity that constitutes certificated
securities, accompanied by undated stock powers executed in blank; provided that
notwithstanding any other provision of this Agreement, none of the Grantors will
be required to (I) take any action in any jurisdiction other than Canada
(including any province or territory thereof) or the United States of America
(including any state thereof), or required by the laws of any such other
jurisdiction, or enter into any security agreement or pledge agreement governed
by the laws of any such other jurisdiction, in order to either create any
security interests (or other Liens) in assets located or titled outside of
Canada (including any province or territory thereof) and the United States of
America (including any state thereof) or to perfect any security interests (or
other Liens) in any non-Canadian or non-U.S. Collateral, (II) deliver landlord
lien waivers, estoppels or collateral access letters, (III) file any fixture
filing with respect to any security interest in fixtures affixed to or attached
to any real property or (IV) take any action to perfect any Liens in any
intellectual property created, registered or applied-for in any jurisdiction
other than Canada and the United States of America.

 

(b)                                 Unless the Agent shall otherwise consent in
writing (which consent may be revoked at any time and from time to time), each
Grantor shall deliver to the Agent all the Collateral consisting of negotiable
Documents, Chattel Paper and Instruments (other than cheques received and
processed in the ordinary course), in each case, with an individual value in
excess of $50,000,000, promptly after such Grantor receives the same, and shall
do everything reasonably requested by the Agent to ensure that the Agent obtains
“Control” (as such term is defined in the STA) of said documents and rights, but
if any Event of Default has occurred and is continuing, each Grantor agrees to
deliver to the Agent all such Collateral (regardless of value) upon the Agent’s
request.

 

(c)                                  Upon obtaining an interest therein (subject
to the time period specified in Section 7.17(a) or any comparable provision of
the Credit Agreement), unless waived by the Agent in writing (which waiver may
be revoked at any time and from time to time), each Grantor shall obtain control
or blocked account agreements in form and substance reasonably satisfactory to
the Agent (provided that such control or blocked account agreements shall be
deemed to be in form and substance reasonably satisfactory to the Agent if such
control or blocked account agreements are substantially consistent with any
control or blocked account agreements in effect as of the date hereof) executed
and delivered by (i) each securities intermediary, futures

 

--------------------------------------------------------------------------------



 

intermediary, and commodities intermediary issuing or holding any financial
assets, futures or commodities to or for such Grantor, except for securities,
futures and commodities accounts of the Grantors that are not Material Accounts,
and (ii) each depository bank at which such Grantor maintains a Material
Account.

 

(d)                                 If any Grantor is or becomes the beneficiary
of a letter of credit with an individual face amount in excess of $50,000,000,
other than a letter of credit not constituting Supporting Obligations in respect
of any Collateral pursuant to which such Grantor is required by applicable law
or contract to apply the proceeds of a drawing of such letter of credit for a
specified purpose (other than a payment to a Grantor), such Grantor shall
promptly notify the Agent thereof and, unless otherwise consented by the Agent,
use its commercially reasonable efforts to enter into a tri-party agreement with
the Agent and the issuer and/or confirming bank with respect to Letter-of-Credit
Rights, whereby such Grantor assigns such Letter-of-Credit Rights to the Agent
and directs all payments thereunder to the Payment Account, all in form and
substance reasonably satisfactory to the Agent.

 

(e)                                  [Reserved.]

 

(f)                                   Each Grantor hereby irrevocably authorizes
the Agent at any time and from time to time to file in any PPSA, UCC, Quebec
Civil Code (“CCQ”) or other applicable filing office any financing statements or
amendments thereto that (i) indicate the Collateral (A) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of the PPSA, the CCQ or the
personal property security legislation of any other jurisdiction, or (B) as
being of an equal or lesser scope or with greater detail, and (ii) contain any
other information required by such jurisdiction for the sufficiency or filing
office acceptance of any financing statement or amendment, including where
applicable whether such Grantor is an organization, the type of organization and
any organization identification number issued to such Grantor.  Each Grantor
agrees to furnish any such information to the Agent promptly upon request.  Each
Grantor also ratifies its authorization for the Agent to have filed in any UCC,
PPSA, CCQ or other applicable filing office any like financing statements or
amendments thereto if filed prior to the date hereof.

 

(g)                                  [Reserved.]

 

(h)                                 Until Full Payment of all Secured
Obligations, the Agent’s Liens shall continue in full force and effect in all
the Collateral (whether or not deemed eligible for the purpose of calculating
the Availability or as the basis for any advance, loan, extension of credit, or
other financial accommodation), provided that, the Agent agrees to release its
Lien in any Collateral that is sold or disposed of by a Grantor as permitted
pursuant to the Credit Agreement subject to the satisfaction of any conditions
to release (if any) set forth in the Credit Agreement, including the continuance
of the Agent’s Lien in any proceeds of such released Collateral.

 

(i)                                     Each Grantor will give prompt written
notice to the Agent of any change in its name, legal form or jurisdiction of
organization (whether by merger, amalgamation or otherwise) (and in any event,
within 30 days of such change); provided that, promptly after receiving a
written request therefor from the Agent, such Grantor shall deliver to the Agent
all additional financing statements and other documents reasonably necessary or
desirable to

 

--------------------------------------------------------------------------------



 

maintain the validity, perfection and priority of the security interests created
hereunder and other documents reasonably requested by the Agent to maintain the
validity, perfection and priority of the security interests as and to the extent
provided for herein and upon receipt of such additional financing statements the
Agent shall either promptly file such additional financing statements or approve
the filing of such additional financing statements by such Grantor. Upon any
such approval such Grantor shall proceed with the filing of the additional
financing statements and deliver copies (or other evidence of filing) of the
additional filed financing statements to the Agent.

 

(j)                                    No Grantor shall enter into any contract
or agreement that restricts or prohibits the grant of a security interest in
Accounts, Chattel Paper, Leases, Instruments or Payment Intangible or the
proceeds of the foregoing to the Agent, except for any agreement permitted
pursuant to Section 8.8 of the Credit Agreement.

 

(k)                                 Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
or financing change statement with respect to any financing statement filed by
or in favour of the Agent without the prior written consent of the Agent and
agrees that it will not do so without the prior written consent of the Agent,
subject to such Grantor’s rights under Section 23(f) hereof.

 

(l)                                     With respect to any Security Collateral
in which any Grantor has any right, title or interest and that constitutes an
uncertificated security, such Grantor shall, to the extent the issuer thereof is
a controlled Affiliate of the Grantor, or otherwise use its commercially
reasonable efforts to, cause the issuer thereof either (i) to register the Agent
as the registered owner of such security or (ii) to agree in an authenticated
record with such Grantor and the Agent that such issuer will comply with
instructions with respect to such security originated by the Agent in accordance
with this Agreement and the Credit Agreement without further consent of such
Grantor.

 

(m)                             Each Grantor agrees that it will pledge
hereunder, promptly following its acquisition thereof, any and all additional
Security Collateral (subject to any limitations contained herein with respect
thereto) and deliver to the Agent for the benefit of the Secured Parties,
certificates or instruments representing any such Security Collateral that
constitutes certificated securities, accompanied by undated stock or bond powers
executed in blank.

 

SECTION 4.                            [Reserved].

 

SECTION 5.                            Jurisdiction of Organization.  Each
Grantor represents and warrants to the Agent and the other Secured Parties that
as of the date hereof:  (a) Schedule I hereto identifies (i) such Grantor’s name
as of the date hereof as it appears in official filings in the province,
territory or other jurisdiction of its incorporation or other organization,
(ii) the type of entity of such Grantor (including corporation, partnership,
limited partnership, unlimited liability corporation or limited liability
company), (iii) the organizational identification number issued by such
Grantor’s jurisdiction of incorporation or organization or a statement that no
such number has been issued, and (iv) the jurisdiction in which such Grantor is
incorporated or organized; and (b) such Grantor has only one jurisdiction of
incorporation or organization.

 

--------------------------------------------------------------------------------



 

SECTION 6.                            Title to, Liens on, and Sale and Use of
Collateral.  Each Grantor represents and warrants to the Agent and the other
Secured Parties and agrees with the Agent and the other Secured Parties
that such Grantor has rights in and the power to transfer all of the Collateral
free and clear of all Liens whatsoever, except for Permitted Liens.

 

SECTION 7.                            Access and Examination.  During the
continuance of an Event of Default, the Agent may, without expense to the Agent,
use such of each Grantor’s respective personnel, supplies, and Real Estate as
may be reasonably necessary for maintaining or enforcing the Agent’s Liens. 
Subject to the terms of the Credit Agreement, following consultation with and
notice to the Grantors, or without such notice and consultation during the
continuance of an Event of Default, the Agent shall have the right, in the
Agent’s name or in the name of a nominee of the Agent, to verify the validity,
amount or any other matter relating to the Accounts, Inventory, Leases, or other
Collateral, by mail, telephone, or otherwise.

 

SECTION 8.                            [Reserved].

 

SECTION 9.                            [Reserved].

 

SECTION 10.                     Inventory; Perpetual Inventory.  Each Grantor
represents and warrants to the Agent and the other Secured Parties and agrees
with the Agent and the other Secured Parties that all of the Inventory owned by
such Grantor is and will be held for sale or lease in the ordinary course of
such Grantor’s business, and is and will be fit (ordinary wear and tear and
casualty events excepted) for such purposes, except, in each case, to the extent
as would not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 11.                     Leases and Other Chattel Paper.   Each Grantor
hereby represents and warrants to the Agent and the other Secured Parties and
agrees with the Agent and the other Secured Parties, with respect to such
Grantor’s Leases, that (except, in each case, as would not be reasonably
expected to have a Material Adverse Effect): (i) each Lease represents a bona
fide lease of equipment by such Grantor in the ordinary course of such Grantor’s
business; (ii) all amounts described as being payable by a lessee in any
existing Lease are for a liquidated amount payable by such lessee thereon on the
terms set forth in such Lease, without any offset, deduction, defense, or
counterclaim except in the ordinary course of business; (iii) each copy of a
Lease delivered to the Agent by such Grantor will be a genuine copy of the
original of such Lease; and (iv) (except in the case of Progress Billings) all
equipment described in any Lease that has been delivered to the Agent shall be
or will have been delivered to and accepted by the lessee thereunder (subject to
the terms of such Lease).

 

SECTION 12.                     Right to Cure.  The Agent may, in its reasonable
discretion, and shall, at the direction of the Required Lenders, pay any amount
or do any act required of any Grantor hereunder or under any other Loan Document
in order to preserve, protect, maintain or enforce the Secured Obligations, any
material portion of the Collateral or the Agent’s Liens therein, and which any
Grantor fails to pay or do following notice by the Agent to Grantors (unless an
Event of Default has occurred or is continuing, or unless the Agent, acting
reasonably, believes exigent circumstances may exist, in which events, no such
notice shall be required), including payment of any judgment against any
Grantor, any insurance premium, any warehouse charge, any finishing or
processing charge, any landlord’s or bailee’s claim, and any other Lien

 

--------------------------------------------------------------------------------



 

upon or with respect to the Collateral.  Upon the occurrence and during the
continuance of an Event of Default:  (a) each Grantor agrees, at its own
expense, to execute, acknowledge, deliver and cause to be filed all such further
instruments and documents and take all such actions as the Agent may from time
to time reasonably request to better assure, preserve, protect and perfect the
Agent’s Lien in the Collateral and the rights and remedies created hereby,
including the payment of any fees and Taxes required in connection with the
execution and delivery of this Agreement, the granting of the Agent’s Lien and
the filing of any PPSA financing statements (including fixture filings) or other
documents in connection herewith or therewith, to the extent required hereunder
or under the other Loan Documents; and (b) the Agent may discharge past due
Taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral and not permitted
pursuant to Section 8.2 of the Credit Agreement, and may pay for the maintenance
and preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement, this Agreement or any other Loan Document. 
All payments that the Agent makes in accordance with this Section 12 and all
documented out-of-pocket costs and expenses that the Agent pays or incurs in
connection with any action taken by it hereunder shall be charged as a Canadian
Revolving Loan, and the Agent agrees to notify the Company thereof; provided
that neither the Agent’s right to make any such payments and charge the same as
a Canadian Revolving Loan, nor the Canadian Borrowers’ obligation to repay any
such Canadian Revolving Loan, shall be conditioned in any way upon the Agent’s
providing such notification.  Any payment made or other action taken by the
Agent under this Section 12 shall be without prejudice to any right to assert an
Event of Default hereunder and to proceed thereafter as herein provided.

 

SECTION 13.                     Power of Attorney.  Each Grantor hereby appoints
the Agent and the Agent’s designee or bailee as such Grantor’s attorney, with
power exercisable upon the occurrence and during the continuance of an Event of
Default:  (a) to endorse such Grantor’s name on any cheques, notes, acceptances,
money orders, or other forms of payment or security that come into the Agent’s
or any of the other Secured Parties’ possession; (b) to sign such Grantor’s name
on any invoice, bill of lading, warehouse receipt or other negotiable or
non-negotiable Document constituting the Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic means with or without a signature as authorized or required by
applicable law or filing procedure; (c) to notify the post office authorities to
change the address for delivery of such Grantor’s mail to an address designated
by the Agent and to receive, open and dispose of all mail addressed to such
Grantor; (d) in consultation with the Company (such consultation not to be
required when an Event of Default pursuant to Section 10.1(a), (e), (f), (g),
(h), (i) or (n) of the Credit Agreement has occurred and is continuing) to send
requests for verification of Accounts and Leases (other than Accounts and Leases
subject to any Securitization Transactions) to Account Debtors and lessees;
(e) to complete in such Grantor’s name or the Agent’s name, any order, sale,
lease or transaction, obtain the necessary Documents in connection therewith,
and collect the proceeds thereof; (f) to clear Inventory through customs in such
Grantor’s name, the Agent’s name or the name of the Agent’s designee or bailee,
and to sign and deliver to customs officials powers of attorney in such
Grantor’s name for such purpose; (g) to the extent that such Grantor’s
authorization given in Section 3(d) of this Agreement is not sufficient, to file
such PPSA financing statements as are required under this Agreement; and (h) to
do all things necessary to carry out the Credit Agreement, this Agreement and
the other Loan Documents in accordance with the terms thereof.

 

--------------------------------------------------------------------------------



 

Each Grantor ratifies and approves all acts of such attorney.  This power, being
coupled with an interest, is irrevocable until the Credit Agreement has been
terminated and Full Payment of the Obligations has occurred.

 

SECTION 14.                     The Agent’s and the Other Secured Parties’
Rights, Duties and Liabilities.  (a) As between the Grantors and the Secured
Parties, each Grantor assumes all responsibility and liability arising from or
relating to the use, sale, lease, license or other disposition of the
Collateral.  None of the Secured Obligations shall be affected by any failure of
the Agent or any of the other Secured Parties to take any steps to perfect the
Agent’s Liens or to collect or realize upon the Collateral, nor shall loss of or
damage to the Collateral release any Grantor from any of the Secured
Obligations.  Following the occurrence and during the continuation of an Event
of Default, the Agent may (but shall not be required to), and at the direction
of the Required Lenders shall, without notice to (except as required under the
Credit Agreement or under any applicable law) or consent from any Grantor, sue
upon or otherwise collect, extend the time for payment of, modify or amend the
terms of, compromise or settle for cash, credit, or otherwise upon any terms,
grant other indulgences, extensions, renewals, compositions, or releases, and
take or omit to take any other action with respect to the Collateral, any
security therefor, any agreement relating thereto, any insurance applicable
thereto, or any Person liable directly or indirectly in connection with any of
the foregoing, without discharging or otherwise affecting the liability of
Grantors for the Secured Obligations, or any other agreement now or hereafter
existing between any of the Secured Parties and any Grantor.

 

(b)                                 It is expressly agreed by each Grantor that,
anything herein to the contrary notwithstanding, such Grantor shall remain
liable under each Lease and each of its other contracts, agreements and licenses
to observe and perform all the conditions and obligations to be observed and
performed by it thereunder.  Neither the Agent nor any of the other Secured
Parties shall have any obligation or liability under any Lease, contract,
agreement or license by reason of or arising out of this Agreement or the
granting herein of a Lien thereon or the receipt by the Agent or any of the
other Secured Parties of any payment relating to any Lease, contract, agreement
or license pursuant hereto.  Neither the Agent nor any of the other Secured
Parties shall be required or obligated in any manner to perform or fulfill any
of the obligations of any Grantor under or pursuant to any Lease, contract,
agreement or license, or to make any payment, or to make any inquiry as to the
nature or the sufficiency of any payment received by it or the sufficiency of
any performance by any party under any Lease, contract, agreement or license, or
to present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.

 

(c)                                  With respect to Accounts and Leases, in
each case not subject to any Securitization Transaction or Like-Kind Exchange,
the Agent may, at any time after an Event of Default shall have occurred and be
continuing (or if any rights of set-off (other than set offs against an Account
arising under the contract giving rise to the same Account) or contra accounts
may be asserted with respect to the following), without prior notice to any
Grantor, notify Account Debtors, parties to Leases and other Persons obligated
on the Collateral that the Agent has a security interest therein, and that
payments shall be made directly to the Agent, for the benefit of the Secured
Parties.  Upon the request of the Agent, each Grantor shall so notify Account
Debtors and other Persons obligated on such Collateral.  Once any such notice
has been

 

--------------------------------------------------------------------------------



 

given to any Account Debtor or other Person obligated on such Collateral and
while any Event of Default exists and is continuing, no Grantor shall give any
contrary instructions to such Account Debtor or other Person without the Agent’s
prior written consent.

 

SECTION 15.                     Patent, Industrial Designs, Trademark and
Copyright Collateral.  (a) Each Grantor represents and warrants to the Agent and
the other Secured Parties that (i) as of the date hereof, such Grantor does not
have any ownership interest in, or title to, any material issued or applied-for
patents, industrial designs, registered or applied-for trademarks or registered
or applied for copyrights (collectively, “Registered Intellectual Property”)
except as set forth in Schedule III hereto, and (ii) this Agreement, together
with the filing of the financing statements referred to in Section 3(d) of this
Agreement, the recording of any intellectual property security agreement with
the Canadian Intellectual Property Office and subsequent filings for any
hereafter acquired Registered Intellectual Property are, to the extent that a
valid, perfected and continuing Lien in patents, industrial designs, trademarks
and/or issued or applied for copyrights, as applicable, can be created upon
filing and recording documents of such type and nature, effective to create
valid, perfected, first priority (subject to Permitted Liens) and continuing
Liens in favour of the Agent on such material Registered Intellectual Property.

 

(b)                                 Each Grantor shall notify the Agent within a
reasonable amount of time if it knows that any application or registration
relating to any material Registered Intellectual Property (now or hereafter
existing) owned or licensed by such Grantor will become abandoned or dedicated,
or of any material and adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the Canadian Intellectual Property Office, or any court) regarding such
Grantor’s ownership of any material Registered Intellectual Property, its right
to register the same, or to keep and maintain the same.

 

(c)                                  If, before Full Payment of the Obligations,
any Grantor shall obtain ownership of any additional Registered Intellectual
Property with respect to goods sold in such Grantor’s business, the Agent shall
have a Lien in, and the provisions of Section 2 shall automatically apply to,
such Registered Intellectual Property, and such Grantor shall give to the Agent
written notice of such ownership at the time of delivery of the annual financial
statements pursuant to Section 7.2(a) of the Credit Agreement and the related
Compliance Certificate pursuant to Section 7.2(d) (the “Annual Compliance
Certificate”) (or such later date as the Agent may agree) in which such Grantor
obtains ownership of such patent, industrial design, trademark, or copyright. 
This Section 15(c) shall not apply to any Collateral which is owned by others
and licensed to any Grantor.

 

(d)                                 Each Grantor authorizes the Agent to modify
this Agreement by amending Schedule III to include any additional Registered
Intellectual Property owned by such Grantor and not included in Schedule III at
the time of delivery of the Annual Compliance Certificate (or such later date as
the Agent may agree).  The Agent shall provide notice to the Grantors of any
amendment or modification to be effected pursuant to this Section 15(d).

 

(e)                                  At the time of delivery of the Annual
Compliance Certificate (or such later date as the Agent may agree), each Grantor
shall sign and deliver to the Agent for filing or recordation with the Canadian
Intellectual Property Office one or more intellectual property security
agreements, or supplements or amendments thereto, with respect to any Registered

 

--------------------------------------------------------------------------------



 

Intellectual Property acquired after the date hereof and which is Collateral,
solely to the extent that such Collateral is not covered by any previous
intellectual property security agreement or supplement or amendment thereto so
signed and delivered by it.

 

(f)                                   Each Grantor shall take all commercially
reasonable actions to maintain and protect each item of Registered Intellectual
Property that is material to the business of the Company, taken as a whole,
unless such Grantor shall determine that such item of Registered Intellectual
Property is not material to the conduct of its business.

 

(g)                                  In the event that any Grantor has knowledge
of any material Registered Intellectual Property constituting Collateral being
infringed upon or diluted by a third party, such Grantor shall, to the extent
such Grantor deems commercially reasonable, take actions to protect such
material Registered Intellectual Property.

 

SECTION 16.                     Voting Rights; Dividends; Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing, each Grantor (i) shall be entitled to exercise any
and all voting and other consensual rights pertaining to the Security Collateral
of such Grantor or any part thereof for any purpose; provided, however, that
such Grantor will not exercise or refrain from exercising any such right if such
action would have a material adverse effect on the rights and remedies of the
Agent or the other Secured Parties under this Agreement or any other Loan
Document and (ii) shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided that such Grantor shall
deliver and pledge to the Agent any such dividends or distributions that would
constitute Pledged Equity to the extent required hereunder.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all rights of each Grantor (i) to exercise
or refrain from exercising the voting and other consensual rights that it would
otherwise be entitled to exercise pursuant to Section 16(a)(i) shall, upon
written notice to such Grantor by the Agent, cease and (ii) to receive the
dividends, interest and other distributions that it would otherwise be
authorized to receive and retain pursuant to Section 16(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Agent, which shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Security Collateral such dividends, interest and other distributions.

 

SECTION 17.                     Indemnification.  In any suit, proceeding or
action brought by the Agent or any of the other Secured Parties relating to any
Collateral for any sum owing with respect thereto or to enforce any rights or
claims with respect thereto, each Grantor jointly and severally agrees to save,
indemnify and keep the Agent and the other Secured Parties harmless from and
against all expense (including reasonable and documented legal fees and
expenses), loss or damage suffered by reason of any defense, setoff,
counterclaim, recoupment or reduction of liability whatsoever of the Account
Debtor or other Person obligated on the Collateral, arising out of a breach by
any Grantor of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to, or in favour of, such obligor or
its

 

--------------------------------------------------------------------------------



 

successors from any Grantor, except in the case of the Agent or any of the other
Secured Parties, to the extent such expense, loss, or damage is attributable to
the gross negligence, bad faith or willful misconduct of the Agent or such other
Secured Party.  All such obligations of Grantors shall be and remain enforceable
against and only against Grantors and shall not be enforceable against the Agent
or any of the other Secured Parties.

 

SECTION 18.                     Limitation on Liens on Collateral.  Each Grantor
shall, at its own expense, take any and all commercially reasonable actions
necessary (a) to defend title to the Collateral owned by it against all Persons
claiming an interest therein (other than with respect to Permitted Liens) that
is adverse to the interests hereunder of the Agent or other Secured Party,
except with respect to Collateral that such Grantor determines in its reasonable
business judgment is no longer necessary or beneficial to the conduct of the
business, and (b) to defend the Security Interest of the Agent in the Collateral
and the priority thereof against any Lien that is not a Permitted Lien.

 

SECTION 19.                     Extensions.  The Agent may grant extensions of
time for the creation and perfection of security interests in, or obtaining a
delivery of documents or other deliverables with respect to, particular assets
of any Grantor where it determines that (i) such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or any other Security Documents
or (ii) such an extension is otherwise reasonably appropriate.

 

SECTION 20.                     Remedies; Rights Upon Default.  (a) In addition
to all other rights and remedies granted to it under this Agreement, the Credit
Agreement, the other Loan Documents and under any other instrument or agreement
securing, evidencing or relating to any of the Secured Obligations or pursuant
to any other applicable law, if any Event of Default shall have occurred and be
continuing, the Agent may exercise all rights and remedies of a secured party
under the PPSA or STA.  Without limiting the generality of the foregoing, each
Grantor expressly agrees that, if any Event of Default shall have occurred and
be continuing, the Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon such Grantor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the PPSA or STA), may forthwith enter
upon the premises of such Grantor where any Collateral is located through
self-help, without judicial process, without first obtaining a final judgment or
giving such Grantor or any other Person notice and opportunity for a hearing on
the Agent’s claim or action and may collect, receive, assemble, process,
appropriate and realize upon the Collateral, or any part thereof, and may
forthwith sell, lease, license, assign, give an option or options to purchase,
or sell or otherwise dispose of and deliver said Collateral (or contract to do
so), or any part thereof, in one or more parcels at a public or private sale or
sales, at any exchange at such prices as it may deem acceptable, for cash or on
credit or for future delivery without assumption of any credit risk.  If any
Collateral is sold on terms other than payment in full at the time of sale, no
credit shall be given against the Obligations until the Agent or the other
Secured Parties receive payment, and if the buyer defaults in payment, the Agent
may resell the Collateral without further notice to any Grantor.  The Agent or
any of the other Secured Parties shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Agent and the other Secured Parties,
the whole or any part of said Collateral

 

--------------------------------------------------------------------------------



 

so sold, free of any right or equity of redemption, which equity of redemption
each Grantor hereby releases.  Such sales may be adjourned and continued from
time to time with or without notice.  The Agent shall have the right to conduct
such sales on premises of any Grantor or elsewhere and shall have the right to
use any Grantor’s premises without charge for such time or times as the Agent
deems necessary or advisable.

 

(b)                                 Each Grantor further agrees, at the Agent’s
request following the occurrence and during the continuance of an Event of
Default, to assemble the Collateral and make it available to the Agent at a
place or places designated by the Agent which are reasonably convenient to the
Agent and such Grantor, whether at such Grantor’s premises or elsewhere.  Until
the Agent is able to effect a sale, lease, or other disposition of the
Collateral, the Agent shall have the right to hold or use the Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by the Agent.  The Agent shall have no obligation to any Grantor to
maintain or preserve the rights of such Grantor as against third parties with
respect to the Collateral while the Collateral is in the possession of the Agent
or marshal any Collateral for the benefit of any Person.  In the event the Agent
seeks to take possession of all or any portion of the Collateral by judicial
process, each Grantor irrevocably waives (i) any demand for possession prior to
the commencement of any suit or action to recover the Collateral and (ii) any
requirement that the Agent retain possession and not dispose of any Collateral
until after trial or final judgment.  The Agent shall apply the net proceeds of
any collection, recovery, receipt, appropriation, realization or sale to the
Secured Obligations first to all expenses of collection, recovery, receipt,
appropriation, realization or sale, including reasonable legal fees, and then as
provided in the Credit Agreement, and only after so paying over such net
proceeds, and after the payment by the Agent of any other amount required by any
provision of law, need the Agent account for the surplus, if any, to the
applicable Grantor.  To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against the Agent or any of the
other Secured Parties arising out of the repossession, retention or sale of the
Collateral except such as arise solely out of the gross negligence, bad faith or
willful misconduct of the Agent or such Secured Party as finally determined by a
court of competent jurisdiction.  Each Grantor agrees that 10 days’ prior notice
by the Agent of the time and place of any public sale or of the time after which
a private sale may take place is reasonable notification of such matters.  Each
Grantor shall remain liable, jointly and severally with the other Grantors, for
any deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Secured Obligations, including any legal fees or other
expenses (to the extent provided for herein or in the Credit Agreement) incurred
by the Agent or any of the other Secured Parties to collect such deficiency.

 

(c)                                  Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Agreement or any Collateral.

 

(d)                                 To the extent that applicable law imposes
duties on the Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for the Agent (i) to fail to incur expenses reasonably deemed significant by the
Agent to prepare the Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to

 

--------------------------------------------------------------------------------



 

fail to obtain third party consents for access to the Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of the
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors or other Persons obligated on the Collateral or
to remove Liens on or any adverse claims against the Collateral, (iv) to
exercise collection remedies against Account Debtors and other Persons obligated
on the Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other Persons, whether or not in the
same business as any Grantor, for expressions of interest in acquiring all or
any portion of such Collateral, (vii) to hire one or more professional
auctioneers to assist in the disposition of the Collateral, whether or not the
Collateral is of a specialized nature, (viii) to dispose of the Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Agent against risks of loss, collection or
disposition of the Collateral or to provide to the Agent a guaranteed return
from the collection or disposition of the Collateral, (xii) to dispose of
Leases, Inventory and related Collateral in one or more portfolio sales or in
individual sale transactions, or (xiii) to the extent deemed appropriate by the
Agent, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Agent in the collection or disposition of
any of the Collateral.  Each Grantor acknowledges that the purpose of this
Section 20(d) is to provide non-exhaustive indications of what actions or
omissions by the Agent would not be commercially unreasonable in the Agent’s
exercise of remedies against the Collateral and that other actions or omissions
by the Agent shall not be deemed commercially unreasonable solely on account of
not being indicated in this Section 20(d).  Without limitation upon the
foregoing, nothing contained in this Section 20(d) shall be construed to grant
any rights to any Grantor or to impose any duties on the Agent that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 20(d).

 

(e)                                  Each Grantor hereby acknowledges that the
Secured Obligations arise out of a commercial transaction, and agrees that if an
Event of Default shall occur and be continuing the Agent, if it so elects, shall
have the right to seek the appointment of a receiver, interim receiver,
receiver-manager, or a receiver and manager or keeper (each a “Receiver”) to
take possession of Collateral and to enforce any of the Agent’s remedies, or may
institute proceedings in any court of competent jurisdiction for the appointment
of such Receiver and each Grantor hereby consents to such rights and such
appointment and hereby waives any objection such Grantor may have thereto or the
right to have a bond or other security posted by the Agent. Any such Receiver
shall have the same powers and rights and exclusions and limitations of
liability as the Agent has under this Agreement, at law or in equity. To the
extent permitted by applicable law, any Receiver appointed by the Agent shall
(for purposes relating to responsibility for the Receiver’s acts or omissions)
be considered to be the agent of any such Grantor and not of the Agent. The
Agent may from time to time fix the Receiver’s remuneration and the Grantors
shall pay the amount of such remuneration to the Agent. The Agent may appoint
one or more Receivers hereunder and may remove any such Receiver or Receivers
and appoint another or others in his or their stead from time to time. Any
Receiver so appointed may be an officer or employee of the Agent. A court need
not appoint, ratify the appointment by the Agent, or

 

--------------------------------------------------------------------------------



 

otherwise supervise in any manner the actions, of any Receiver. Upon a Grantor
receiving notice from the Agent of the taking of possession of the Collateral or
the appointment of a Receiver, all powers, functions, rights and privileges of
each of the directors and officers of the Grantors with respect to the
Collateral shall cease, unless specifically continued by the written consent of
the Agent.

 

SECTION 21.                     Grant of License to Use Proprietary Rights. 
Solely for the purpose of enabling the Agent to exercise rights and remedies
under Section 20 hereof (including, without limiting the terms of Section 20
hereof, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of the Collateral),
effective solely upon the occurrence and during the continuance of an Event of
Default and exercisable at such time as the Agent shall be otherwise lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Agent, to the extent such Grantor has the right to grant such right or access
without additional payment or obligation, for the benefit of the Secured
Parties, a nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license or sublicense any Proprietary
Rights now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.  Solely with respect to
Proprietary Rights in or to trademarks or service marks and trade dress, the
license granted under this Section 21 shall be made subject to reasonable
quality control obligations reasonably required to maintain the validity and
enforceability of such trademarks, service marks, trade dress or distinguishing
guise, as applicable.

 

SECTION 22.                     Limitation on the Agent’s and the Other Secured
Parties’ Duty in Respect of Collateral.  The Agent and each other Secured Party
shall use reasonable care with respect to the Collateral in its possession or
under its control.  Except as required by applicable law, neither the Agent nor
any of the other Secured Parties shall have any other duty as to any Collateral
in its possession or control or in the possession or control of the Agent or
nominee of the Agent or such other Secured Party, or any income thereon or as to
the preservation of rights against prior parties or any other rights pertaining
thereto.

 

SECTION 23.                     Miscellaneous.

 

(a)                                 Reinstatement.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

--------------------------------------------------------------------------------



 

(b)                                 Notices.  Except as otherwise provided
herein, whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by any other party, or whenever any of the
parties desires to give and serve upon any other party any communication with
respect to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be given in the
manner, and deemed received, as provided for in the Credit Agreement.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement. 
This Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of the Agent, the other Secured Parties and
Grantors with respect to the matters referred to herein and therein; provided
that, in the event of any conflict between the terms of this Agreement and the
Credit Agreement, the terms of the Credit Agreement shall govern.

 

(d)                                 No Waiver; Cumulative Remedies; Amendments
and Additional Grantors.

 

(i)                                     Neither the Agent nor any of the other
Secured Parties shall by any act, delay, omission or otherwise be deemed to have
waived any of its rights or remedies hereunder, and no waiver shall be valid
unless in writing, signed by the Agent and then only to the extent therein set
forth.  A waiver by the Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Agent
would otherwise have had on any future occasion.  No failure to exercise nor any
delay in exercising, on the part of the Agent or any of the other Secured
Parties, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law.

 

(ii)                                  Except as otherwise expressly specified
herein, none of the terms or provisions of this Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by the Agent and Grantors.  Upon the execution and delivery by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.

 

--------------------------------------------------------------------------------



 

(e)                                  Limitation by Law.  All rights, remedies
and powers provided in this Agreement may be exercised only to the extent that
the exercise thereof does not violate any applicable provision of law, and all
the provisions of this Agreement are intended to be subject to all applicable
mandatory provisions of law that may be controlling and to be limited to the
extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

(f)                                   Termination of this Agreement; Releases.

 

(i)                                     Subject to Section 23(a) hereof, this
Agreement and all security interests and Liens granted hereby shall
automatically terminate and be released upon Full Payment of the Obligations.

 

(ii)                                  The Agent shall release, subject to the
satisfaction of all conditions to release (if any) set forth in the Credit
Agreement, including the continuance of the applicable Agent’s Lien in any
proceeds of released Collateral, any such Agent’s Liens upon any applicable
Collateral pursuant to the terms of Section 13.11 of the Credit Agreement.

 

(iii)                               Upon any Collateral being or becoming an
Excluded Asset, the Lien created hereby on such Collateral shall automatically
terminate and be released without further actions by any Person.  In connection
therewith, the Agent, at the request and sole expense of the applicable Grantor,
shall promptly execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence such termination and
release in accordance with Section 13.11 of the Credit Agreement.

 

(g)                                  Successors and Assigns.  This Agreement and
all obligations of each Grantor hereunder shall be binding upon and inure to the
benefit of the successors and assigns of such Grantor (including any
debtor-in-possession on behalf of such Grantor) and shall, together with the
rights, remedies and obligations of the Agent hereunder, inure to the benefit of
and be binding upon the Secured Parties, all future holders of any instrument
evidencing any of the Secured Obligations and their respective successors and
assigns.  No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the Lien granted to the Agent, for the benefit of the Secured
Parties, hereunder.  Except as expressly permitted by the terms of the Credit
Agreement, no Grantor may assign, sell, hypothecate or otherwise transfer any
interest in or obligation under this Agreement.

 

(h)                                 Counterparts.  This Agreement may be
authenticated in any number of separate counterparts, each of which shall
collectively and separately constitute one and the same agreement.  This
Agreement may be authenticated by manual signature, facsimile or electronic
means, all of which shall be equally valid.

 

(i)                                     Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the Province of Ontario
and the federal laws of Canada applicable therein, except as required by
mandatory provisions of law and except to the extent that the validity of
perfection of the security interests hereunder, or remedies hereunder, in
respect of any

 

--------------------------------------------------------------------------------



 

particular Collateral are governed by the laws of a jurisdiction other than the
Province of Ontario.

 

(i)                                     ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE PROVINCE OF
ONTARIO AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE GRANTORS
AND THE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE GRANTORS AND THE AGENT
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING:  (x) THE AGENT SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST ANY GRANTOR OR ANY PROPERTY IN
THE COURTS OF ANY OTHER JURISDICTION THE AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE SECURED OBLIGATIONS
AND (y) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS.

 

(ii)                                  EACH GRANTOR HEREBY WAIVES PERSONAL
SERVICE OR ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY THE LAW OF ONTARIO AND CONSENTS THAT ALL SUCH SERVICE
OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO
THE BORROWERS’ AGENT AT ITS ADDRESS SET FORTH IN SECTION 14.8 OF THE CREDIT
AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE DAYS AFTER
THE SAME SHALL HAVE BEEN SO DEPOSITED POSTAGE PREPAID.  NOTHING CONTAINED HEREIN
SHALL AFFECT THE RIGHT OF THE AGENT TO SERVE LEGAL PROCESS BY ANY OTHER MANNER
PERMITTED BY LAW.

 

(j)                                    Waiver of Jury Trial.  THE GRANTORS AND
THE AGENT EACH IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE.  THE GRANTORS AND THE AGENT EACH AGREES THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS Section 23(j) AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR

 

--------------------------------------------------------------------------------



 

ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

(k)                                 Intercreditor Agreements.  REFERENCE IS
HEREBY MADE TO EACH APPLICABLE INTERCREDITOR AGREEMENT.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR REMEDY HEREUNDER
IS SUBJECT TO THE LIMITATIONS AND PROVISIONS OF ANY APPLICABLE INTERCREDITOR
AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF ANY APPLICABLE
INTERCREDITOR AGREEMENT AND THE TERMS OF THIS AGREEMENT, THE TERMS OF SUCH
APPLICABLE INTERCREDITOR AGREEMENT SHALL GOVERN.  THE AGENT, FOR ITSELF AND ON
BEHALF OF EACH OF THE SECURED PARTIES, HEREBY AGREES THAT ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, NO GRANTOR SHALL BE REQUIRED TO ACT
OR REFRAIN FROM ACTING IN A MANNER THAT IS INCONSISTENT WITH THE TERMS AND
PROVISIONS OF SUCH APPLICABLE INTERCREDITOR AGREEMENT.  WITHOUT LIMITATION OF
THE FOREGOING AND IN ANY EVENT, NO GRANTOR SHALL BE REQUIRED TO TAKE ANY ACTION
HEREUNDER IF TAKING OF SUCH ACTION (I) WOULD BE INCONSISTENT WITH THE TERMS OF
SUCH APPLICABLE INTERCREDITOR AGREEMENT OR (II) WOULD IMPAIR THE ABILITY OF THE
AGENT TO PERFECT OR ENFORCE ITS INTEREST IN ANY COLLATERAL OR TO OBTAIN
POSSESSION OR CONTROL (WITHIN THE MEANING OF THE PPSA OR STA, AS APPLICABLE) OF
ANY COLLATERAL IN ORDER TO ASSURE THE LIEN THEREIN OF THE AGENT OR THE SECURED
PARTIES AGAINST ANY OTHER PERSON.

 

(l)                                     Section Titles.  The Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

(m)                             No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favouring or disfavouring any party
by virtue of the authorship of any provisions of this Agreement.

 

(n)                                 Advice of Counsel.  Each of the parties
represents to each other party hereto that it has discussed this Agreement and,
specifically, the provisions of Section 23(i) and Section 23(j), with its
counsel.

 

(o)                                 Benefit of the Secured Parties.  All Liens
granted or contemplated hereby shall be for the benefit of the Secured Parties,
and all proceeds or payments realized from the Collateral in accordance herewith
shall be applied to the Secured Obligations in accordance with the terms of the
Credit Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------



 

(p)                                 Judgment Currency.  If, for the purposes of
enforcing judgment in any court or for any other purpose hereunder or in
connection herewith, it is necessary to convert a sum due hereunder in any
currency into another currency, such conversion should be carried out to the
extent and in the manner provided in the Credit Agreement

 

SECTION 24.                     Amendment and Restatement.  On the date hereof,
the Existing Security Agreement is hereby amended, restated and superseded in
its entirety by this Agreement.  The parties hereto acknowledge and agree that
(i) this Agreement and the other Loan Documents executed and delivered in
connection herewith do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined under the Existing Credit
Agreement) or the “Secured Obligations” (as defined under the Existing Security
Agreement) or any of the other Loan Documents; (ii) such “Obligations” and
“Secured Obligations” are in all respects continuing (as amended and restated on
the date hereof); and (iii) the security interests, Lien and pledge granted
under the Existing Security Agreement and the other Loan Documents are in all
respects continuing and in full force and effect and are hereby fully ratified
and affirmed in favour of the Agent, for the benefit of the Secured Parties. 
Without limiting the foregoing, each of the Grantors hereby fully and
unconditionally ratifies and affirms this Agreement and agrees that all security
interests, Liens and pledges granted hereunder and under the Existing Security
Agreement shall from and after the date hereof secure all Secured Obligations
hereunder and under the other Loan Documents.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

 

GRANTORS:

 

 

 

 

 

UNITED RENTALS OF CANADA, INC.

 

 

 

 

 

 

 

By:

/s/ Irene Moshouris

 

 

Name: Irene Moshouris

 

 

Title: Vice President, Treasurer

 

--------------------------------------------------------------------------------



 

 

AGENT:

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

By:

/s/ Cynthia G. Stannard

 

 

Name: Cynthia G. Stannard

 

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------



 

SCHEDULE I
to
THIRD AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

Issued and Outstanding Stock

 

Nil.

 

Partnership and Membership Interests

 

Nil.

 

--------------------------------------------------------------------------------



 

PART II

 

Pledged Debt

 

None.

 

--------------------------------------------------------------------------------



 

SCHEDULE II
to
THIRD AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of
Organization

 

Type of Entity

 

Organizational I.D.

United Rentals of Canada, Inc.

 

Ontario

 

Corporation

 

1870944

 

--------------------------------------------------------------------------------



 

SCHEDULE III
to
THIRD AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

PATENTS, INDUSTRIAL DESIGNS, TRADEMARKS AND COPYRIGHTS

 

Issued and Applied-for Patents

 

Reference #

 

Serial #

 

Client Reference

 

Country Name

 

Filed Date

 

Status

 

Title

2817686.00769

 

2,964,889

 

 

 

CANADA

 

6/19/2015

 

PENDING

 

EQUIPMENT STAGING METHOD AND SYSTEM

2817686.00771

 

2,964,890

 

 

 

CANADA

 

6/19/2015

 

PENDING

 

EQUIPMENT STAGING APPLICATION AND PLATFORM

2817686.00773

 

2,964,886

 

 

 

CANADA

 

6/1/2015

 

PENDING

 

SLIDABLE STEP FOR MOUNTING AND DISMOUNTING A VEHICLE

 

 

3,015,879

 

 

 

CANADA

 

08/29/2018

 

PENDING

 

CONSTRUCTION SITE MONITORING SYSTEM AND METHOD

 

Registered and Applied-for Trademarks

 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

2817686.00607

 

CANADA

 

ATLANT EQUIP SALES & Design

 

REGISTERED

 

0739464

 

10/20/1993

 

TMA441845

 

N/A - Renting, leasing and sales of industrial and commercial equipment.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00703

 

CANADA

 

CORONET EQUIPMENT RENTALS

 

REGISTERED

 

1747500

 

9/24/2015

 

TMA971,094

 

N/A - Retail store services featuring new and used rental equipment in the
nature of heavy and industrial equipment, namely, pumps, generators, boom lifts,
scissor lifts, forklifts, compaction rollers, backhoes, excavators, skid steers,
air compressors, trailers, trucks, compaction equipment, cranes, generators,
trenchers, bulldozers and concrete forming equipment; retail store services
featuring general tools and equipment, namely, hand tools and gardening and
landscaping equipment; retail store services featuring special events equipment,
namely, tents, tables and chairs and parts therefor; retail store services
featuring aerial equipment, air compressors and air tools, drilling equipment,
augers, bits, points, chisels, hammer drills and breakers, compaction equipment,
excavators and accessories therefor, concrete equipment, flooring, sanding and
planing tools, industrial electrical and power equipment, generators, fans and
lights; hand and power tools, saws, heaters, heating accessories and tanks,
heating equipment, ladders and material handling equipment, lawn and gardening
equipment, plumbing equipment, pumps and high pressure washers, scaffolding and
trailers, skidsteers and accessories therefor, trenchers, survey equipment,
decorating equipment; rental of construction and industrial equipment, namely,
pumps, generators, forklifts, backhoes, cranes, bulldozers, aerial lifts and
compressors; rental of general tools and equipment, namely, hand tools; rental
of special event equipment, namely, tents, tables and chairs; rental of
gardening and landscaping equipment; rental of and maintenance of aerial
equipment, air compressors and air tools, drilling equipment, augers, bits,
points, chisels, hammer drills and breakers, compaction equipment, excavators
and accessories therefor, concrete equipment,

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

flooring, sanding and planing tools, industrial electrical and power equipment,
generators, fans and lights; hand and power tools, saws, heaters, heating
accessories and tanks, heating equipment, ladders and material handling
equipment, lawn and gardening equipment, plumbing equipment, pumps and high
pressure washers, scaffolding and trailers, skidsteers and accessories therefor,
trenchers, survey equipment, decorating equipment;

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00705.001

 

CANADA

 

DDR PROPANE & EQUIPMENT RENTALS

 

ALLOWED

 

1747440

 

9/23/2015

 

 

 

N/A - (1) retail store services featuring new and used rental equipment, namely
heavy and industrial equipment, namely, pumps, generators, boom lifts, scissor
lifts, forklifts, compaction rollers, backhoes, excavators, skid steers, air
compressors, trailers, trucks, compaction equipment, cranes, generators,
trenchers, bulldozers and concrete forming equipment; retail store services
featuring general tools and equipment, namely, hand tools and gardening and
landscaping equipment; retail store services featuring special events equipment,
namely, tents, tables and chairs and parts therefor; retail store services
featuring aerial equipment, namely aerial work platforms, vertical lifts,
scissor lifts, electric scissor lifts, articulating boom lifts and straight boom
lifts, air compressors and air tools, drilling equipment, augers, bits, points,
chisels, hammer drills and breakers, compaction equipment, excavators and
accessories therefor, concrete equipment, flooring, sanding and planing tools,
industrial electrical and power equipment, generators, fans and lights; hand and
power tools, saws, heaters, namely propane fired portable heating units to heat
temporary construction sites, cement and building materials, namely bricks,
stones, blocks, namely concrete and cement blocks, coatings, namely epoxy
coatings for use on concrete, fireproof cement coatings, weatherproofing
coatings in the form of paints, sealers, namely chemical penetrating sealers for
natural stone and water repellant sealers, concrete steps, wood, lumber,
drywall, namely wallboards and wall panels, insulation, namely fiberglass
insulation, foams, namely foam insulation materials for use in building and
construction, glass, windows, window sills, doors, cabinets, caulking, glues,
paints, cement, plaster, pipes, namely pvc conduit pipes for building, pvc sewer
pipes, pvc water pipes, metal drainage pipes, metal pipes for liquid and gas
transfer, metal sewer pipes, water pipes of metal, tubing, namely ground tubes,
branching tubes of metal for pipelines and cutter tubing, drains, stone veneers,
veneer boards, lime, ceiling texture spray, decking, electrical breakers, fuses,
breaker panels, panels, plugs, namely electrical plugs, safety contact plugs,
wall plugs of metal, test plugs and pipe plugs, connectors, namely connectors of
metal for pipes, electric connectors, plug connectors, threaded cable connectors
of metal and panel connectors, conduits, dimmers, switches, controls, namely
electrical industrial controls for heavy and industrial equipment and online
rental management controls, cords, batteries, namely electric batteries for
powering industrial equipment, solar batteries, radio batteries and vehicle
batteries, light bulbs, sockets, sensors, namely temperature sensors, timing
sensors, motion sensors, water sensors and hazardous conditions sensors,
chargers, namely battery chargers for electric batteries for powering industrial
equipment and radio chargers, surge protectors, switch and wall panels,
receptacles, namely electrical receptacles, wire, namely electric wires,
electrical wire, aluminum wire, insulated copper wire, metal cable wire, plastic
and rubber covered electrical wires, steel wire, welding wire, wire rope,
fencing, gates, siding, roofing, hardware, namely hardware nails and springs,
air stapler, air nailer and wood sander, plumbing, namely plumbing fittings,
flexible plastic conduits, pipes, hoses for plumbing use, metal hoses for
plumbing use and plumbing snake, ventilation, namely air impellers for
ventilation, ducts of metal for ventilating installations, flexible plastic
hoses for use with ventilation systems, ductwork, ladders and material handling
equipment, namely cranes, hoists, lifts, aerial lifts and forklifts, lawn and
gardening equipment, plumbing equipment, pumps and high pressure washers,
scaffolding and trailers, skidsteers and accessories therefor, trenchers, survey
equipment, decorating equipment, namely caulking guns, hammers, screwdrivers,
wrenches, coveralls, hard hats, paint brushes, safety glasses, safety boots,
levelers, namely digital laser levels, bubble levels, plumb levels, surveyor’s
levels, nail punchers, allen keys, knives, mops, pails, brooms, dust pans, tarps
and drop sheets, extension poles, aprons, shovels, tapes, sanders, pliers,
rollers for applying paints and stains, trowels, utility knives, spray nozzles,
air dryers, dehumidifiers, drills, fans, heat guns, compressors, paint
agitators, goggles, vacuum cleaners, dust filters, humidity meters, measuring
tapes, moisture meters, thermometers, ear plugs, ear mufflers, exhaust fans,
face shields, fire blankets, fire extinguishers, fire hoses, gas detectors, knee
pads, gloves, masks, respirators, safety glasses, safety vests, toe guards, glue
guns, rollers for applying paints and stains, blenders, combs, dust cloths,
electric cords, sawhorses and shears; rental of construction and industrial
equipment, namely, pumps, generators, forklifts, backhoes, cranes, bulldozers,
aerial lifts and compressors; rental of general tools and equipment, namely,
hand tools; rental of special event equipment, namely, tents, tables and chairs;
rental of gardening and landscaping equipment; rental of and maintenance of
aerial equipment, namely aerial work platforms, vertical lifts, scissor lifts,
electric scissor lifts, articulating boom lifts and straight boom lifts, air
compressors and air tools, drilling equipment, augers, bits, points, chisels,
hammer drills

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and breakers, compaction equipment, excavators and accessories therefor,
concrete equipment, namely concrete construction machines, concrete saws and
blades, concrete vibrators, flooring, sanding and planing tools, industrial
electrical and power equipment, namely generators, fans and lights, electric
mitre saws, electric drills, scissor lifts, vertical lifts, pusharound lifts,
powered pipe cutters, powered gas vibrators, power buggies and power lifts,
generators, fans and lights; hand and power tools, saws, heaters, namely propane
fired portable heating units to heat temporary construction sites, cement and
building materials, namely bricks, stones, blocks, namely concrete and cement
blocks, coatings, namely epoxy coatings for use on concrete, fireproof cement
coatings, weatherproofing coatings in the form of paints, sealers, namely
chemical penetrating sealers for natural stone and water repellant sealers,
concrete steps, wood, lumber, drywall, namely wallboards and wall panels,
insulation, namely fiberglass insulation, foams, namely foam insulation
materials for use in building and construction, glass, windows, window sills,
doors, cabinets, caulking, glues, paints, cement, plaster, pipes, namely pvc
conduit pipes for building, pvc sewer pipes, pvc water pipes, metal drainage
pipes, metal pipes for liquid and gas transfer, metal sewer pipes, water pipes
of metal, tubing, namely ground tubes, branching tubes of metal for pipelines
and cutter tubing, drains, stone veneers, veneer boards, lime, ceiling texture
spray, decking, electrical breakers, fuses, breaker panels, panels, plugs,
namely electrical plugs, safety contact plugs, wall plugs of metal, test plugs
and pipe plugs, connectors, namely connectors of metal for pipes, electric
connectors, plug connectors, threaded cable connectors of metal and panel
connectors, conduits, dimmers, switches, controls, namely electrical industrial
controls for heavy and industrial equipment and online rental management
controls, cords, batteries, namely electric batteries for powering industrial
equipment, solar batteries, radio batteries and vehicle batteries, light bulbs,
sockets, sensors, namely temperature sensors, timing sensors, motion sensors,
water sensors and hazardous conditions sensors, chargers, namely battery
chargers for electric batteries for powering industrial equipment and radio
chargers, surge protectors, switch and wall panels, receptacles, namely
electrical receptacles, wire, namely electric wires, electrical wire, aluminum
wire, insulated copper wire, metal cable wire, plastic and rubber covered
electrical wires, steel wire, welding wire, wire rope, fencing, gates, siding,
roofing, hardware, namely hardware nails and springs, air staplers, air nailers
and wood sanders, plumbing, namely plumbing fittings, flexible plastic conduits,
pipes, hoses for plumbing use, metal hoses for plumbing use and plumbing snakes,
ventilation, namely air impellers for ventilation, ducts of metal for
ventilating installations, flexible plastic hoses for use with ventilation
systems, ductwork, ladders and material handling equipment, namely cranes,
hoists, lifts, aerial lifts and forklifts, lawn and gardening equipment,
plumbing equipment, pumps and high pressure washers, scaffolding and trailers,
skidsteers and accessories therefor, trenchers, survey equipment, decorating
equipment, namely caulking guns, hammers, screwdrivers, wrenches, coveralls,
hard hats, paint brushes, safety glasses, safety boots, levelers, namely digital
laser levels, bubble levels, plumb levels, surveyor’s levels, nail punchers,
allen keys, knives, mops, pails, brooms, dust pans, tarps and drop sheets,
extension poles, aprons, shovels, tapes, sanders, pliers, rollers for applying
paints and stains, trowels, utility knives, spray nozzles, air dryers,
dehumidifiers, drills, fans, heat guns, compressors, paint agitators, goggles,
vacuum cleaners, dust filters, humidity meters, measuring tapes, moisture
meters, thermometers, ear plugs, ear mufflers, exhaust fans, face shields, fire
blankets, fire extinguishers, fire hoses, gas detectors, knee pads, gloves,
masks, respirators, safety glasses, safety vests, toe guards, glue guns, rollers
for applying paints and stains, blenders, combs, dust cloths, electric cords,
sawhorses and shears

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00775

 

CANADA

 

DDR PROPANE & EQUIPMENT RENTALS & Design

 

ALLOWED

 

1747438

 

9/23/2015

 

 

 

N/A - retail store services featuring new and used rental equipment, namely
heavy and industrial equipment, namely, pumps, generators, boom lifts, scissor
lifts, forklifts, compaction rollers, backhoes, excavators, skid steers, air
compressors, trailers, trucks, compaction equipment, cranes, generators,
trenchers, bulldozers and concrete forming equipment; retail store services
featuring general tools and equipment, namely, hand tools and gardening and
landscaping equipment; retail store services featuring special events equipment,
namely, tents, tables and chairs and parts therefor; retail store services
featuring aerial equipment, namely aerial work platforms, vertical lifts,
scissor lifts, electric scissor lifts, articulating boom lifts and straight boom
lifts, air compressors and air tools, drilling equipment, augers, bits, points,
chisels, hammer drills and breakers, compaction equipment, excavators and
accessories therefor, concrete equipment, flooring, sanding and planing tools,
industrial electrical and power equipment, generators, fans and lights; hand and
power tools, saws, heaters, namely propane fired portable heating units to heat
temporary construction sites, cement and building materials, namely bricks,
stones, blocks, namely concrete and cement blocks, coatings, namely epoxy
coatings for use on concrete, fireproof cement coatings, weatherproofing
coatings in the form of paints, sealers, namely chemical penetrating sealers for
natural stone and water repellant sealers, concrete steps, wood, lumber,
drywall, namely wallboards and wall panels, insulation, namely fiberglass
insulation, foams, namely foam

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

insulation materials for use in building and construction, glass, windows,
window sills, doors, cabinets, caulking, glues, paints, cement, plaster, pipes,
namely pvc conduit pipes for building, pvc sewer pipes, pvc water pipes, metal
drainage pipes, metal pipes for liquid and gas transfer, metal sewer pipes,
water pipes of metal, tubing, namely ground tubes, branching tubes of metal for
pipelines and cutter tubing, drains, stone veneers, veneer boards, lime, ceiling
texture spray, decking, electrical breakers, fuses, breaker panels, panels,
plugs, namely electrical plugs, safety contact plugs, wall plugs of metal, test
plugs and pipe plugs, connectors, namely connectors of metal for pipes, electric
connectors, plug connectors, threaded cable connectors of metal and panel
connectors, conduits, dimmers, switches, controls, namely electrical industrial
controls for heavy and industrial equipment and online rental management
controls, cords, batteries, namely electric batteries for powering industrial
equipment, solar batteries, radio batteries and vehicle batteries, light bulbs,
sockets, sensors, namely temperature sensors, timing sensors, motion sensors,
water sensors and hazardous conditions sensors, chargers, namely battery
chargers for electric batteries for powering industrial equipment and radio
chargers, surge protectors, switch and wall panels, receptacles, namely
electrical receptacles, wire, namely electric wires, electrical wire, aluminum
wire, insulated copper wire, metal cable wire, plastic and rubber covered
electrical wires, steel wire, welding wire, wire rope, fencing, gates, siding,
roofing, hardware, namely hardware nails and springs, air stapler, air nailer
and wood sander, plumbing, namely plumbing fittings, flexible plastic conduits,
pipes, hoses for plumbing use, metal hoses for plumbing use and plumbing snake,
ventilation, namely air impellers for ventilation, ducts of metal for
ventilating installations, flexible plastic hoses for use with ventilation
systems, ductwork, ladders and material handling equipment, namely cranes,
hoists, lifts, aerial lifts and forklifts, lawn and gardening equipment,
plumbing equipment, pumps and high pressure washers, scaffolding and trailers,
skidsteers and accessories therefor, trenchers, survey equipment, decorating
equipment, namely caulking guns, hammers, screwdrivers, wrenches, coveralls,
hard hats, paint brushes, safety glasses, safety boots, levelers, namely digital
laser levels, bubble levels, plumb levels, surveyor’s levels, nail punchers,
allen keys, knives, mops, pails, brooms, dust pans, tarps and drop sheets,
extension poles, aprons, shovels, tapes, sanders, pliers, rollers for applying
paints and stains, trowels, utility knives, spray nozzles, air dryers,
dehumidifiers, drills, fans, heat guns, compressors, paint agitators, goggles,
vacuum cleaners, dust filters, humidity meters, measuring tapes, moisture
meters, thermometers, ear plugs, ear mufflers, exhaust fans, face shields, fire
blankets, fire extinguishers, fire hoses, gas detectors, knee pads, gloves,
masks, respirators, safety glasses, safety vests, toe guards, glue guns, rollers
for applying paints and stains, blenders, combs, dust cloths, electric cords,
sawhorses and shears; rental of construction and industrial equipment, namely,
pumps, generators, forklifts, backhoes, cranes, bulldozers, aerial lifts and
compressors; rental of general tools and equipment, namely, hand tools; rental
of special event equipment, namely, tents, tables and chairs; rental of
gardening and landscaping equipment; rental of and maintenance of aerial
equipment, namely aerial work platforms, vertical lifts, scissor lifts, electric
scissor lifts, articulating boom lifts and straight boom lifts, air compressors
and air tools, drilling equipment, augers, bits, points, chisels, hammer drills
and breakers, compaction equipment, excavators and accessories therefor,
concrete equipment, namely concrete construction machines, concrete saws and
blades, concrete vibrators, flooring, sanding and planing tools, industrial
electrical and power equipment, namely generators, fans and lights, electric
mitre saws, electric drills, scissor lifts, vertical lifts, pusharound lifts,
powered pipe cutters, powered gas vibrators, power buggies and power lifts,
generators, fans and lights; hand and power tools, saws, heaters, namely propane
fired portable heating units to heat temporary construction sites, cement and
building materials, namely bricks, stones, blocks, namely concrete and cement
blocks, coatings, namely epoxy coatings for use on concrete, fireproof cement
coatings, weatherproofing coatings in the form of paints, sealers, namely
chemical penetrating sealers for natural stone and water repellant sealers,
concrete steps, wood, lumber, drywall, namely wallboards and wall panels,
insulation, namely fiberglass insulation, foams, namely foam insulation
materials for use in building and construction, glass, windows, window sills,
doors, cabinets, caulking, glues, paints, cement, plaster, pipes, namely pvc
conduit pipes for building, pvc sewer pipes, pvc water pipes, metal drainage
pipes, metal pipes for liquid and gas transfer, metal sewer pipes, water pipes
of metal, tubing, namely ground tubes, branching tubes of metal for pipelines
and cutter tubing, drains, stone veneers, veneer boards, lime, ceiling texture
spray, decking, electrical breakers, fuses, breaker panels, panels, plugs,
namely electrical plugs, safety contact plugs, wall plugs of metal, test plugs
and pipe plugs, connectors, namely connectors of metal for pipes, electric
connectors, plug connectors, threaded cable connectors of metal and panel
connectors, conduits, dimmers, switches, controls, namely electrical industrial
controls for heavy and industrial equipment and online rental management
controls, cords, batteries, namely electric batteries for powering industrial
equipment, solar batteries, radio batteries and vehicle batteries, light bulbs,
sockets, sensors, namely temperature sensors, timing sensors, motion sensors,
water

 

 

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sensors and hazardous conditions sensors, chargers, namely battery chargers for
electric batteries for powering industrial equipment and radio chargers, surge
protectors, switch and wall panels, receptacles, namely electrical receptacles,
wire, namely electric wires, electrical wire, aluminum wire, insulated copper
wire, metal cable wire, plastic and rubber covered electrical wires, steel wire,
welding wire, wire rope, fencing, gates, siding, roofing, hardware, namely
hardware nails and springs, air staplers, air nailers and wood sanders,
plumbing, namely plumbing fittings, flexible plastic conduits, pipes, hoses for
plumbing use, metal hoses for plumbing use and plumbing snakes, ventilation,
namely air impellers for ventilation, ducts of metal for ventilating
installations, flexible plastic hoses for use with ventilation systems,
ductwork, ladders and material handling equipment, namely cranes, hoists, lifts,
aerial lifts and forklifts, lawn and gardening equipment, plumbing equipment,
pumps and high pressure washers, scaffolding and trailers, skidsteers and
accessories therefor, trenchers, survey equipment, decorating equipment, namely
caulking guns, hammers, screwdrivers, wrenches, coveralls, hard hats, paint
brushes, safety glasses, safety boots, levelers, namely digital laser levels,
bubble levels, plumb levels, surveyor’s levels, nail punchers, allen keys,
knives, mops, pails, brooms, dust pans, tarps and drop sheets, extension poles,
aprons, shovels, tapes, sanders, pliers, rollers for applying paints and stains,
trowels, utility knives, spray nozzles, air dryers, dehumidifiers, drills, fans,
heat guns, compressors, paint agitators, goggles, vacuum cleaners, dust filters,
humidity meters, measuring tapes, moisture meters, thermometers, ear plugs, ear
mufflers, exhaust fans, face shields, fire blankets, fire extinguishers, fire
hoses, gas detectors, knee pads, gloves, masks, respirators, safety glasses,
safety vests, toe guards, glue guns, rollers for applying paints and stains,
blenders, combs, dust cloths, electric cords, sawhorses and shears.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00704

 

CANADA

 

HEAT SEEKER

 

REGISTERED

 

1747511

 

9/24/2015

 

TMA950526

 

N/A - retail store services featuring new and used rental equipment in the
nature of heavy and industrial equipment, namely, pumps, generators, boom lifts,
scissor lifts, forklifts, compaction rollers, backhoes, excavators, skid steers,
air compressors, trailers, trucks, compaction equipment, cranes, generators,
trenchers, bulldozers and concrete forming equipment; retail store services
featuring general tools and equipment, namely, hand tools and gardening and
landscaping equipment; retail store services featuring special events equipment,
namely, tents, tables and chairs and parts therefor; retail store services
featuring temporary construction heating equipment, propane and propane
equipment and accessories and tanks; rental of construction and industrial
equipment, namely, pumps, generators, forklifts, backhoes, cranes, bulldozers,
aerial lifts and compressors; rental of general tools and equipment, namely,
hand tools; rental of special event equipment, namely, tents, tables and chairs;
rental of gardening and landscaping equipment; rental of and maintenance of
temporary construction heating equipment, propane and propane equipment and
accessories and tanks.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00608

 

CANADA

 

REITZEL EQUIPMENT

 

REGISTERED

 

0727314

 

4/23/1993

 

TMA429684

 

N/A - Sale and distribution of construction and industrial equipment, tools and
supplies.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00612

 

CANADA

 

REITZEL RENTALS

 

REGISTERED

 

0476220

 

10/1/1981

 

TMA271241

 

N/A - Rental of construction and industrial equipment, tools and supplies.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00613

 

CANADA

 

R & Design

 

REGISTERED

 

0435003

 

1/24/1979

 

TMA241048

 

N/A - Rental of construction and industrial equipment, tools and supplies.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00671

 

CANADA

 

RENT WORLD

 

REGISTERED

 

1637677

 

7/31/2013

 

TMA900477

 

N/A - Rental and leasing services in the field of construction and contractors’
equipment and tools; rental and leasing services in the field of industrial
equipment and tools, namely, equipment and tools for use in oil and gas
refining, oilfield services, power generation and distribution and chemicals
manufacturing; retail sale of construction and contractors’ equipment and tools.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00656

 

CANADA

 

RSC

 

REGISTERED

 

1283822

 

12/20/2005

 

TMA732177

 

N/A - Repair and maintenance of equipment used by contractors, industrial and
petroleum facility owners, and others in the fields of construction, petroleum
exploration, petroleum products and petroleum refining, namely, backhoes,
dozers, excavators, skid-steer loaders, sweepers, tractors, trenchers, wheel
loaders, aerial work platforms, namely, lifts, air tools, namely saws, hammers,
impact wrenches, rivet busters, rock drills, and scabblers, namely, concrete
breakers, air

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

compressors, compaction equipment, namely plate compactors, rammers, concrete
and masonry equipment, namely, mixers, saws, buckets, buggies, vibrators,
grinders, concrete working hand tools, trowels and wheelbarrows, demolition
equipment, namely hydraulic breakers, breaker and chipping hammers, and cut-off
saws, electric equipment, namely, drills, demolition and rotary hammers, floor,
ceiling and angle grinders, sanders, saws, lighting equipment, namely, lights,
light stands and light towers, forklifts, material handling, namely electric and
hydraulic pallet jacks, chain come-a-longs, chain hoists, manual and hydraulic
jacks, and material lifts, carrydeck cranes, water pumps, welders, brush
chippers, fans, blowers, heaters, hydrostatic test pumps, industrial vacuum
cleaners, ladders, posthole diggers, pressure washers, rug and floor equipment,
trucks, dump trucks, water trucks, trailers and utility vehicles, portable and
towable generators, and heaters, lawn and garden equipment, namely, lawnmowers,
grass cutters, leaf blowers and hedge trimmers.

 

N/A - Transportation and delivery services, namely transportation and delivery
via air, rail, ship or truck, of equipment, namely, equipment and tools used by
contractors, industrial and petroleum facility owners and others in the fields
of construction, industrial facility operation, petroleum exploration, petroleum
products and petroleum refining, namely, backhoes, dozers, excavators,
skid-steer loaders, sweepers, tractors, trencher, wheel loaders, aerial work
platforms, namely, lifts; air tools, namely, saws, hammers, impact wrenches,
rivet busters, rock drills, and scabblers, namely, concrete breakers; air
compressors; compaction equipment, namely plate compactors, rammers,
ride-on-rollers, and walk-behind rollers; concrete and masonry equipment,
namely, mixers, saws, buckets, buggies, vibrators, grinders, concrete working
hand tools, trowels and wheelbarrows; demolition equipment, namely, hydraulic
breakers, breaker and chipping hammers, and cut-off saws; electric equipment,
namely drills, demolition and rotary hammers, floor, ceiling and angle grinders,
sanders, saws; lighting equipment, namely lights, light stands and light towers;
forklifts; material handling, namely electric and hydraulic pallet jacks, chain
come-a-longs, chain hoists, manual and hydraulic jacks, and material lifts;
carrydeck cranes; water pumps; welders; brush choppers; fans; blowers; heaters;
hydrostatic test pumps; industrial vacuum cleaners; ladders; posthole diggers;
pressure washers; rug and floor equipment; scaffolding; sewer snakes; stump
grinders; transits; levels; wet and dry vacuum cleaners; boom trucks; dump
trucks; water trucks, trailers and utility vehicles portable and towable
generators, and heaters; lawn and garden equipment, namely, lawnmowers, grass
cutters, leaf blowers and hedge trimmers.

 

N/A - Training of equipment usage and safety in the use of backhoes, dozers,
excavators, skid-steer loaders, sweepers, tractors, trenchers, wheel loaders;
aerial work platforms, namely, lifts; air tools, namely, saws, hammers, impact
wrenches, rivet busters, rock drills, and scabblers, namely, concrete breakers;
air compressors; compaction equipment, namely, plate compactors, rammers,
ride-on-rollers, and walk-behind rollers; concrete and masonry equipment,
namely, mixers, saws, buckets, buggies, vibrators, grinders, concrete working
hand tools, trowels and wheelbarrows; demolition equipment, namely hydraulic
breakers, breaker and chipping hammers, and cut-off saws; electric equipment,
namely, drills, demolition and rotary hammers, floor, ceiling and angle
grinders, sanders, saws; lighting equipment, namely, lights light stands and
light towers; forklifts; material handling, namely, electric and hydraulic
pallet jacks, chain come-a-longs, chain hoists, manual and hydraulic jacks, and
material lifts; carrydeck cranes; water pumps; welders; brush chippers; fans;
blowers; heaters; hydrostatic test pumps; industrial vacuum cleaners; ladders;
posthole diggers; pressure washers; rug and floor equipment; scaffolding; sewer
snakes; stump grinders; transits; levels; wet and dry vacuum cleaners; boom
trucks; dump trucks; water trucks, trailers and utility vehicles; portable and
towable generators, and heaters; lawn and garden equipment, namely, lawnmowers,
grass cutters, leaf blowers and hedge trimmers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00660

 

CANADA

 

RSC & Design (color)

 

REGISTERED

 

1043071

 

1/18/2000

 

TMA559835

 

N/A - Rental and leasing services in the field of construction, industrial and
contractors equipment and tools.

 

N/A - Party supply rental and leasing services.

 

N/A - Retail store services in the field of construction, industrial and
contractors equipment and tools and party supplies.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00659

 

CANADA

 

RSC Design

 

REGISTERED

 

1043072

 

1/18/2000

 

TMA549606

 

N/A - Rental and leasing services in the field of construction, industrial and
contractors equipment and tools.

 

N/A - Party supply rental and leasing services.

 

N/A - Retail store services in the field of construction, industrial and
contractors equipment and

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tools and party supplies.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00657

 

CANADA

 

RSC EQUIPMENT RENTAL

 

REGISTERED

 

1238456

 

11/24/2004

 

TMA712055

 

N/A - Retail store services in the field of party supplies; wholesale
distributorship services and retail store services in connection with equipment
and tools used by contractors, industrial and petroleum facility owners and
others in the fields of construction, industrial facility operation, petroleum
exploration, petroleum production and petroleum refining; Rental and leasing
services in connection with equipment and tools used by contractors, industrial
and petroleum facility owners and others in the fields of construction,
industrial facility operation, petroleum exploration, petroleum products and
petroleum refining; and Rental and leasing of party supplies.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00662

 

CANADA

 

RSC Rental Service Corporation Design (color)

 

REGISTERED

 

1043069

 

1/18/2000

 

TMA560422

 

N/A - Rental and leasing services in the field of construction, industrial and
contractors equipment and tools.

 

N/A - Party supply rental and leasing services.

 

N/A - Retail store services in the field of construction, industrial and
contractors equipment and tools and party supplies.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00720

 

CANADA

 

SKYREACH

 

REGISTERED

 

1012621

 

4/20/1999

 

TMA540540

 

N/A - Manufacturing, selling and renting general commercial and rental
equipment, namely aerial lift platforms and manlift equipment, power generation
systems, self-propelled scaffolding systems, and skid steers, namely
self-propelled earth moving vehicles.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00721

 

CANADA

 

SKYREACH & Design

 

REGISTERED

 

1063384

 

6/15/2000

 

TMA569347

 

N/A - General commercial and rental equipment, namely aerial lift platforms and
manlift equipment, power generation equipment, self-propelled scaffolds, and
skid steers, namely self-propelled earth moving trucks. SERVICES:

 

N/A - Selling and renting general commercial and rental equipment, namely aerial
lift platforms and manlift equipment, power generation equipment, self-propelled
scaffolds, and skid steers, namely self-propelled earth moving trucks.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00658

 

CANADA

 

TOTAL CONTROL

 

REGISTERED

 

1195024

 

10/29/2003

 

TMA672415

 

N/A - Computer software for management and accounting of retail store, wholesale
distributorship, rental, repair, and leasing services.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00611

 

CANADA

 

VALLEY RENTALS & Design

 

REGISTERED

 

0684148

 

6/14/1991

 

TMA409420

 

N/A - Operation of a business dealing in the sale and rental of equipment for
construction, industrial and residential use.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00655

 

CANADA

 

VENETOR

 

REGISTERED

 

1529888

 

5/31/2011

 

TMA832693

 

N/A - Rentals, leasing, sales and service of construction equipment and cranes.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

RSC Rental Service Corporation Design

 

REGISTERED

 

1043070

 

01/18/2000

 

TMA558532

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

SMART & TOUGH

 

FORMALIZED

 

1899825

 

05/17/2018

 

 

 

 

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

CANADA

 

Triangle ‘Logo A’

 

FORMALIZED

 

1899837

 

05/17/2018

 

 

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

Triangle ‘Logo B’

 

FORMALIZED

 

1899839

 

05/17/2018

 

 

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

WEDGE

 

SEARCHED

 

1845248

 

06/29/2017

 

 

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

WEDGE BY WESTERNONE & design

 

SEARCHED

 

1845258

 

06/29/2017

 

 

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

WEDGE design

 

SEARCHED

 

1845254

 

06/29/2017

 

 

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

WESTERNONE RENTALS & SALES

 

REGISTERED

 

1423598

 

12/19/2008

 

TMA808960

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

 

WesternOne Rentals & Sales & DESIGN

 

REGISTERED

 

1423599

 

12/19/2008

 

TMA808958

 

 

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00908

 

UNITED STATES

 

SMART & TOUGH

 

PENDING

 

87/945,610

 

6/1/2018

 

 

 

009 - Monitoring and control equipment for construction sites, namely, remote
video monitoring systems consisting of cameras, digital video recording
equipment, and network infrastructure used for monitoring and inspecting
construction equipment, building materials, and construction progress at
construction sites; instrumentation, namely, sensors, wireless sensor nodes,
gateways, and control nodes used to monitor construction and to acquire, store,
calculate, and display data derived from construction sites; instrumentation,
namely, sensors, wireless sensor nodes, gateways, and control nodes used to
acquire, store, calculate, and display temperature, relative humidity, carbon
monoxide, compressed gas level, estimated concrete strength, hydrocarbons,
light, and fuel tank levels; computer equipment, namely, equipment interface
nodes for construction equipment to allow remote and/or automated control and
condition assessment of such equipment; security equipment, namely, intrusion
and proximity sensors for use in securing buildings, equipment, and building
materials on construction sites; communications equipment and network
infrastructure for use at construction sites, namely, cellular modems, switches,
routers, wireless access points and mesh radios; software applications, both
web-based and downloadable, used for configuration, maintenance, and diagnostics
of construction-site-based computer, instrumentation, and video monitoring
systems; software applications, both web-based and downloadable, used to
analyze, process, report on, and display data measured at construction sites.

 

042 - Operational monitoring of construction sites, namely, remote monitoring,
control and assessment of the functioning and use of construction equipment,
heaters and building materials; remote monitoring of the security of
construction sites.

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

2817686.00906

 

UNITED STATES

 

Triangle Design

 

PENDING

 

87/945,660

 

6/1/2018

 

 

 

009 - Monitoring and control equipment for construction sites, namely, remote
video monitoring systems consisting of cameras, digital video recording
equipment, and network infrastructure used for monitoring and inspecting
construction equipment, building materials, and construction progress at
construction sites; instrumentation, namely, sensors, wireless sensor nodes,
gateways, and control nodes used to monitor construction and to acquire, store,
calculate, and display data derived from construction sites; instrumentation,
namely, sensors, wireless sensor nodes, gateways, and control nodes used to
acquire, store, calculate, and display temperature, relative humidity, carbon
monoxide, compressed gas level, estimated concrete strength, hydrocarbons,
light, and fuel tank levels; computer equipment, namely, equipment interface
nodes for construction equipment to allow remote and/or automated control and
condition assessment of such equipment; security equipment, namely, intrusion
and proximity sensors for use in securing buildings, equipment, and building
materials on construction sites; communications equipment and network
infrastructure for use at construction sites, namely, cellular modems, switches,
routers, wireless access points and mesh radios; software applications, both
web-based and downloadable, used for configuration, maintenance, and diagnostics
of construction-site-based computer, instrumentation, and video monitoring
systems; software applications, both web-based and downloadable, used to
analyze, process, report on, and display data measured at construction sites.

 

042 - Operational monitoring of construction sites, namely, remote monitoring,
control and assessment of the functioning and use of construction equipment,
heaters and building materials; remote monitoring of the security of
construction sites.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00907

 

UNITED STATES

 

Triangle Design

 

PENDING

 

87/945,635

 

6/1/2018

 

 

 

009 - Monitoring and control equipment for construction sites, namely, remote
video monitoring systems consisting of cameras, digital video recording
equipment, and network infrastructure used for monitoring and inspecting
construction equipment, building materials, and construction progress at
construction sites; instrumentation, namely, sensors, wireless sensor nodes,
gateways, and control nodes used to monitor construction and to acquire, store,
calculate, and display data derived from construction sites; instrumentation,
namely, sensors, wireless sensor nodes, gateways, and control nodes used to
acquire, store, calculate, and display temperature, relative humidity, carbon
monoxide, compressed gas level, estimated concrete strength, hydrocarbons,
light, and fuel tank levels; computer equipment, namely, equipment interface
nodes for construction equipment to allow remote and/or automated control and
condition assessment of such equipment; security equipment, namely, intrusion
and proximity sensors for use in securing buildings, equipment, and building
materials on construction sites; communications equipment and network
infrastructure for use at construction sites, namely, cellular modems, switches,
routers, wireless access points and mesh radios; software applications, both
web-based and downloadable, used for configuration, maintenance, and diagnostics
of construction-site-based computer, instrumentation, and video monitoring
systems; software applications, both web-based and downloadable, used to
analyze, process, report on, and display data measured at construction sites.

 

042 - operational monitoring of construction sites, namely, remote monitoring,
control and assessment of the functioning and use of construction equipment,
heaters and building materials; remote monitoring of the security of
construction sites.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00909

 

UNITED STATES

 

WEDGE

 

PENDING

 

87/702,306

 

11/29/2017

 

 

 

009 - Monitoring and control equipment for construction sites, namely, remote
video monitoring systems consisting of cameras, digital video recording
equipment, and network infrastructure used for monitoring and inspecting
construction equipment, building materials and construction progress at
constructions sites, instrumentation, namely sensors, wireless sensor nodes,
gateways, and control nodes used to monitor construction and to acquire, store,
calculate, and display data derived from construction sites, instrumentation ,
namely sensors, wireless sensor nodes, gateways, and control nodes used to
acquire, store, calculate, and display temperature, relative humidity, carbon
monoxide, compressed gas level, estimated concrete strength, hydrocarbons,
light, and fuel tank levels, computer equipment, namely equipment interface
nodes for construction equipment to allow remote and/or automated control and
condition assessment of such equipment, security equipment, namely intrusion and
proximity sensors for use in securing buildings, equipment, and building
materials on construction sites, communications equipment and network
infrastructure for use at construction sites, namely cellular modems, switches,
routers, wireless access points and mesh data transceivers, software
applications, both web-based and downloadable, used to analyze,

 

United Rentals of Canada, Inc.

 

--------------------------------------------------------------------------------



 

Reference #

 

Country

 

Mark

 

Status

 

Application
#

 

File Date

 

Registration #

 

Description Combined

 

Owner
Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

process, report on, and display data measured at construction sites.

 

042 - Operational monitoring of construction sites, namely remote monitoring,
control and assessment of the functioning and use of construction equipment,
heaters and building materials, remote monitoring of the security of
construction sites.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00910

 

UNITED STATES

 

WEDGE & Design

 

PENDING

 

87/702,328

 

11/29/2017

 

 

 

009 - Monitoring and control equipment for construction sites, namely, remote
video monitoring systems consisting of cameras, digital video recording
equipment, and network infrastructure used for monitoring and inspecting
construction equipment, building materials and construction progress at
constructions sites, instrumentation, namely, sensors, wireless sensor nodes,
gateways, and control nodes used to monitor construction and to acquire, store,
calculate, and display data derived from construction sites, instrumentation,
namely, sensors, wireless sensor nodes, gateways, and control nodes used to
acquire, store, calculate, and display temperature, relative humidity, carbon
monoxide, compressed gas level, estimated concrete strength, hydrocarbons,
light, and fuel tank levels, computer equipment, namely, equipment interface
nodes for construction equipment to allow remote and/or automated control and
condition assessment of such equipment, security equipment, namely, intrusion
and proximity sensors for use in securing buildings, equipment, and building
materials on construction sites, communications equipment and network
infrastructure for use at construction sites, namely, cellular modems, switches,
routers, wireless access points and mesh data transceivers, software
applications, both web-based and downloadable, used to analyze, process, report
on, and display data measured at construction sites.

 

042 - Operational monitoring of construction sites, namely, remote monitoring,
control and assessment of the functioning and use of construction equipment,
heaters and building materials, remote monitoring of the security of
construction sites.

 

United Rentals of Canada, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2817686.00911

 

UNITED STATES

 

WEDGE BY WESTERNONE & Design

 

PENDING

 

87/702,337

 

11/30/2017

 

 

 

009 - Monitoring and control equipment for construction sites, namely, remote
video monitoring systems consisting of cameras, digital video recording
equipment, and network infrastructure used for monitoring and inspecting
construction equipment, building materials and construction progress at
constructions sites, instrumentation, namely, sensors, wireless sensor nodes,
gateways, and control nodes used to monitor construction and to acquire, store,
calculate, and display data derived from construction sites, instrumentation,
namely, sensors, wireless sensor nodes, gateways, and control nodes used to
acquire, store, calculate, and display temperature, relative humidity, carbon
monoxide, compressed gas level, estimated concrete strength, hydrocarbons,
light, and fuel tank levels, computer equipment, namely, equipment interface
nodes for construction equipment to allow remote and/or automated control and
condition assessment of such equipment, security equipment, namely, intrusion
and proximity sensors for use in securing buildings, equipment, and building
materials on construction sites, communications equipment and network
infrastructure for use at construction sites, namely, cellular modems, switches,
routers, wireless access points and mesh data transceivers, software
applications, both web-based and downloadable, used to analyze, process, report
on, and display data measured at construction sites.

 

042 - Operational monitoring of construction sites, namely, remote monitoring,
control and assessment of the functioning and use of construction equipment,
heaters and building materials, remote monitoring of the security of
construction sites.

 

United Rentals of Canada, Inc.

 

Copyrights

 

None.

 

--------------------------------------------------------------------------------



 

Exhibit A to the
Canadian Security Agreement

 

FORM OF CANADIAN SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement]

 

To:  Bank of America, N.A., as Agent

 

Ladies and Gentlemen:

 

Reference is made to (i) Third Amended and Restated Credit Agreement, dated as
of February 15, 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among United
Rentals, Inc., a Delaware corporation (“Holdings”), United Rentals (North
America), Inc., a Delaware corporation (the “Company”), United Rentals of
Canada, Inc., a corporation amalgamated under the laws of the Province of
Ontario, the other Borrowers from time to time party thereto, the Guarantors,
the Lenders from time to time party thereto, and Bank of America, N.A., as Agent
and (ii) the Third Amended and Restated Canadian Security Agreement dated as of
February [·], 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) made by the Grantors from
time to time party thereto in favour of the Agent for the benefit of the Secured
Parties.  Capitalized terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement or the Security Agreement, as
applicable.

 

SECTION 1.  Grant of Lien.  (a) As security for the due and prompt payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) by the undersigned of all of its present and future Canadian
Obligations, the undersigned hereby grants to the Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest
(the “Security Interest”) in and continuing lien on all of the undersigned’s
right, title and interest in or to any and all of the following properties and
assets of the undersigned and all powers and rights of the undersigned in all of
the following (including the power to transfer rights in the following), whether
now owned or existing or at any time hereafter acquired or arising, regardless
of where located (collectively, the “Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Inventory, including all Rental
Equipment;

 

(iii)                               all leases of Inventory, Equipment and other
Goods (whether or not in the form of a lease agreement), including all Leases;

 

(iv)                              all documentation evidencing rights in any
Inventory or Equipment, including all certificates and other collateral
instruments;

 

--------------------------------------------------------------------------------



 

(v)                                 all contract rights, including contract
rights in respect of any Like-Kind Exchange;

 

(vi)                              all Chattel Paper;

 

(vii)                           all Documents;

 

(viii)                        all Instruments;

 

(ix)                              all Supporting Obligations and
Letter-of-Credit Rights;

 

(x)                                 all General Intangibles (including Payment
Intangibles and Software);

 

(xi)                              all Goods (excluding “Consumer Goods” as such
term is defined in the      PPSA);

 

(xii)                           all Equipment;

 

(xiii)                        all Investment Property, including the Security
Collateral of the undersigned;

 

(xiv)                       all money, cash, cash equivalents, securities and
other property of any kind of the undersigned held directly or indirectly by the
Agent or any Lender or any of their Affiliates;

 

(xv)                          all of the undersigned’s Material Accounts,
credits, and balances with and other claims against the Agent or any Lender or
any of their Affiliates or any other financial institution with which the
undersigned maintains deposits, including all Payment Accounts;

 

(xvi)                       all books, records and other property related to or
referring to any of the foregoing, including books, records, account ledgers,
data processing records, computer software and other property; and

 

(xvii)                    all accessions to, substitutions for and replacements,
products and proceeds of any of the foregoing, including, but not limited to,
proceeds of any insurance policies, claims against third parties, and
condemnation or requisition payments with respect to all or any of the
foregoing;

 

provided, however, the “Collateral” shall not include any asset that is an
Excluded Asset.

 

Subject to any limitations set forth in the Security Agreement, all of the
Secured Obligations of the undersigned shall be secured by all of the Collateral
of the undersigned and any other property of the undersigned that secures any of
the Secured Obligations.

 

SECTION 2.  Representations and Warranties.  (a)  The undersigned represents and
warrants to the Agent and the other Secured Parties that as of the date hereof: 
(i) Schedule I hereto identifies (A) the undersigned’s name as of the date
hereof as it appears in official filings

 

--------------------------------------------------------------------------------



 

in the province, territory or other jurisdiction of its incorporation or other
organization, (B) the type of entity of the undersigned (including corporation,
partnership, limited partnership or limited liability company), (C) the
organizational identification number issued by the undersigned’s province,
territory or other jurisdiction of incorporation or organization or a statement
that no such number has been issued, and (D) the jurisdiction in which the
undersigned is incorporated or organized; and (ii) the undersigned has only one
province, territory or other jurisdiction of incorporation or organization.

 

(b)                                 The undersigned hereby makes each other
representation and warranty set forth in the Security Agreement with respect to
itself and the Collateral owned by it.  The undersigned hereby represents and
warrants to the Agent and the other Secured Parties that the attached Schedule
II contains all information with respect to itself and the Collateral owned by
it that is required to be set forth in Schedule II to the Security Agreement
with respect to the Grantors and their Collateral and Schedule III contains all
information with respect to itself and the Security Collateral owned by it that
is required to be set forth in Schedule I to the Security Agreement with respect
to the Grantors and their Security Collateral.

 

(c)                                  The undersigned hereby makes each
representation and warranty set forth in the Credit Agreement that is made with
respect to any Canadian Obligor.

 

SECTION 3.  Obligations Under the Security Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors.  The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned,
that each reference to the “Collateral” or any part thereof shall also mean and
be a reference to the undersigned’s Collateral or part thereof, as the case may
be, and that each reference in the Security Agreement to a Schedule shall also
mean and be a reference to the schedules attached hereto.

 

SECTION 4.  Obligations under the Credit Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as an Obligor, Secured
Obligor, Canadian Obligor, Guarantor and Canadian Guarantor by all of the terms
and provisions of the Credit Agreement to the same extent as though the
undersigned were a party to the Credit Agreement in each such capacity from and
after the date hereof.  The undersigned further agrees, as of the date first
above written, that each reference in the Credit Agreement to an “Obligor”,
“Secured Obligor” or a “Canadian Obligor” or a “Guarantor” or “Canadian
Guarantor” shall also mean and be a reference to the undersigned.

 

SECTION 5.  Governing Law.  This Security Agreement Supplement shall be governed
by, and construed in accordance with, the laws of the Province of Ontario and
the federal laws of Canada applicable therein.

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE I
to
SECURITY AGREEMENT SUPPLEMENT

 

JURISDICTIONS OF ORGANIZATION

 

Grantor

 

State/Province of
Organization

 

Type of Entity

 

Organizational I.D.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE II
to
SECURITY AGREEMENT SUPPLEMENT

 

PATENTS, INDUSTRIAL DESIGNS, TRADEMARKS AND COPYRIGHTS

 

Trademarks:

 

Grantor

 

Country

 

Trademark

 

Application or
Registration No.

 

Filing Date

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Patents:

 

Grantor

 

Country

 

Title

 

Application
or Patent
No.

 

Filing Date

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Industrial Designs:

 

Grantor

 

Country

 

Title

 

Application
or Industrial
Design No.

 

Filing Date

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyrights:

 

Grantor

 

Country

 

Copyright

 

Registration No.

 

Filing Date

 

Registration
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

SCHEDULE III
to
SECURITY AGREEMENT SUPPLEMENT

 

PLEDGED EQUITY AND PLEDGED DEBT

 

PART I

 

PART II

 

--------------------------------------------------------------------------------